EXECUTION COPY

--------------------------------------------------------------------------------



$500,000,000
TERM LOAN AGREEMENT
dated as of
June 29, 2012
among
AVON PRODUCTS, INC.,
as Borrower
and
CITIBANK, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

Sovereign Bank, N.A.,
as Syndication Agent


Goldman Sachs Bank USA
and
BBVA Compass,
as Documentation Agents


Citigroup Global Markets Inc.
Santander Investment Securities Inc.
Goldman Sachs Bank USA
and
BBVA Compass,
as
Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS

Section 1.01. Certain Definitions
1



ARTICLE 2
THE LOANS

Section 2.01. The Loans; Commitments
13


Section 2.02. Procedure for Borrowings
13


Section 2.03. Evidence for Loans
14


Section 2.04. Increase of Commitments
15


Section 2.05. [Intentionally Omitted]
15


Section 2.06. Prepayment of Loans
15


Section 2.07. [Intentionally Omitted]
16


Section 2.08. Purpose of Loans
16


Section 2.09. [Intentionally Omitted]
16


Section 2.10. Defaulting Banks
16



ARTICLE 3
INTEREST, CONVERSION, ETC.

Section 3.01. Procedure for Interest Rate Determination
17


Section 3.02. Interest on ABR Loans
17


Section 3.03. Interest on Eurodollar Loans
17


Section 3.04. [Intentionally Omitted]
18


Section 3.05. Continuation and Conversion of Loans
18


Section 3.06. Post-Maturity Interest
18


Section 3.07. Maximum Interest Rate
18





ARTICLE 4
DISBURSEMENT AND PAYMENT

Section 4.01. Disbursement of Loans; Pro Rata Treatment of Banks
19


Section 4.02. Method of Payment
19


Section 4.03. Compensation for Losses
20


Section 4.04. Withholding, Reserves and Additional Costs
21


Section 4.05. Unavailability and Impracticability
24


Section 4.06. Substitution of Banks
25


Section 4.07. Repayment of Loans
25







i



--------------------------------------------------------------------------------




ARTICLE 5
REPRESENTATIONS AND WARRANTIES

Section 5.01. Representations and Warranties of the Borrower
25



ARTICLE 6
CONDITIONS PRECEDENT

Section 6.01. Conditions to Effectiveness
28


Section 6.02. Satisfaction of Conditions Precedent
30



ARTICLE 7
COVENANTS

Section 7.01. Affirmative Covenants
30


Section 7.02. Negative Covenants
33



ARTICLE 8
EVENTS OF DEFAULT

Section 8.01. Events of Default
35


Section 8.02. Notice of Default
37



ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE BANKS

Section 9.01. Authorization and Action
37


Section 9.02. Administrative Agent Individually
37


Section 9.03. Duties of Administrative Agent; Exculpatory Provisions
38


Section 9.04. Reliance by Administrative Agent
39


Section 9.05. Delegation of Duties
39


Section 9.06. Resignation of Administrative Agent
39


Section 9.07. Non-Reliance on Administrative Agent and Other Banks
40


Section 9.08. Indemnification
41


Section 9.09. Sharing of Payments and Expenses
42


Section 9.10. Other Agents
42



























ii



--------------------------------------------------------------------------------




ARTICLE 10
MISCELLANEOUS

Section 10.01. Applicable Law
42


Section 10.02. Set-off
42


Section 10.03. Expenses
43


Section 10.04. Amendments
43


Section 10.05. Cumulative Rights and No Waiver
43


Section 10.06. Notices
43


Section 10.07. Severability
45


Section 10.08. Parties in Interest
45


Section 10.09. [Intentionally Omitted]
47


Section 10.10. Indemnity
48


Section 10.11. Consent to Jurisdiction
48


Section 10.12. Confidentiality
49


Section 10.13. Judgment
50


Section 10.14. Execution in Counterparts
50


Section 10.15. Patriot Act
50


Section 10.16. No Fiduciary Duty
50


Section 10.17. Waiver of Right to Jury
51





SCHEDULES
Schedule 2.01
—
Banks and Commitments
Schedule 5.01(e)
—
Certain Litigation



EXHIBITS
Exhibit A
—
Form of Borrowing Request
Exhibit B
—
Form of Note
Exhibit C
—
Form of Continuation/Conversion Request
Exhibit D
—
Form of Assignment and Acceptance
Exhibit E-1
—
Form of Opinion of General Counsel of the Borrower
Exhibit E-2
—
Form of Opinion of Sidley Austin LLP





iii



--------------------------------------------------------------------------------




TERM LOAN AGREEMENT, dated as of June 29, 2012 (as further amended,
supplemented, modified or extended from time to time, this “Agreement”), among
Avon Products, Inc., a New York corporation (“API” or the “Borrower”), each of
the banks and other lenders from time to time parties hereto (each, a “Bank”
and, collectively, the “Banks”) and the Administrative Agent (as defined below).
W I T N E S S E T H:
WHEREAS, API has requested that, subject to certain conditions, the
Administrative Agent and the Banks enter into this Agreement;
WHEREAS, the Administrative Agent and the Banks are willing to enter into this
Agreement on the terms and subject to the conditions hereof;
NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Certain Definitions.
(a)    Terms Generally. The definitions ascribed to terms in this Section 1.01
and elsewhere in this Agreement shall apply equally to both the singular and
plural forms of the terms defined. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The words “hereby”, “herein”, “hereof”, “hereunder” and words of similar import
refer to this Agreement as a whole (including any exhibits and schedules hereto)
and not merely to the specific section, paragraph or clause in which such word
appears. All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.
(b)    Accounting Terms. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP as in effect from time to time; provided, however, that, for purposes of
determining compliance with the covenants set forth in Sections 7.02(b), 7.02(c)
and 7.02(d), such terms shall be construed in accordance with GAAP as in effect
on the date of this Agreement applied on a basis consistent with the
construction thereof applied in preparing the Borrower’s audited financial
statements referred to in Section 5.01(d). In the event there shall occur a
change in GAAP which but for the foregoing proviso would affect the computation
used to determine compliance with any such covenant, the Borrower and the Banks
agree to negotiate in good faith in an effort to agree upon an amendment to this
Agreement that will permit compliance with such covenant to be determined by
reference to GAAP as so changed while affording the Banks the protection
afforded by such covenant prior to such change (it being understood, however,
that such covenant shall remain in full force and effect in accordance with its
existing terms pending the execution by the Borrower and the Banks of any such
amendment). For the avoidance of doubt, “operating leases” shall not be deemed
to be Capital



--------------------------------------------------------------------------------




Leases for the purposes of the covenants set forth in Sections 7.02(b), 7.02(c)
and 7.02(d), notwithstanding any subsequent change in GAAP.
(c)    Certain Other Terms. The following terms shall have the meanings ascribed
to them below or in the Sections of this Agreement indicated below:
“ABR Lending Office” shall mean, with respect to each Bank, its office
identified in its Administrative Questionnaire as its domestic lending office or
such other office as such Bank may hereafter designate as its domestic lending
office or ABR lending office by notice to the Borrower and the Administrative
Agent.
“ABR Loans” shall mean, collectively, Loans, or portions thereof, that bear
interest by reference to the Base Rate and in the manner set forth in Section
3.02.
“Additional Amounts” shall have the meaning ascribed to such term in Section
4.04(a).
“Additional Costs” shall have the meaning ascribed to such term in Section
4.04(b).
“Administrative Agent” shall mean Citibank, N.A., together with its affiliates,
as the administrative agent for the Banks under this Agreement and the Credit
Documents.
“Administrative Questionnaire” shall mean, with respect to each Bank, an
administrative details reply form in the form prepared by the Administrative
Agent and submitted to the Administrative Agent duly completed by such Bank.
“Agreement” shall have the meaning ascribed to such term in the Preamble to this
Agreement.
“API” shall have the meaning ascribed to such term in the Preamble to this
Agreement.
“Applicable Lending Office” shall mean, with respect to any Bank, (a) in the
case of its ABR Loans, its ABR Lending Office and (b) in the case of Eurodollar
Loans, its Eurodollar Lending Office.
“Applicable Margin” shall mean, at any date and with respect to each Loan, the
applicable percentage per annum set forth below under the heading “Eurodollar
Margin” in the case of Eurodollar loans, or under the heading “ABR Margin,” in
the case of ABR Loans, in each case based upon the ratings applicable on such
date to API’s senior unsecured long-term debt:












2




--------------------------------------------------------------------------------




 
 
Eurodollar Margin
ABR Margin
Level I
 
 
 
Moody’s:
at least A2
 
 
or S&P:
A
1.250%
0.250%
Level II (Less than Level I but at least)
 
 
 
Moody’s:
A3
 
 
or S&P:
A-
1.500%
0.500%
Level III (Less than Level II but at least)
 
 
 
Moody’s:
Baa1
 
 
or S&P:
BBB+
2.000%
1.000%
Level IV (Less than Level III but at least)
 
 
 
Moody’s:
Baa2
 
 
or S&P:
BBB
2.250%
1.250%
Level V (Less than Level IV but at least)
 
 
 
Moody’s:
Baa3
 
 
or S&P:
BBB-
2.500%
1.500%
Level VI (Less than Level V but at least)
 
 
 
Moody’s:
Ba1
 
 
or S&P:
BB+
2.750%
1.750%
Level VII
 
 
 
Moody’s:
Lower than Ba1
 
 
or S&P:
Lower than BB+
2.750%
1.750%
 
 
 
 

For purposes of the foregoing, (a) if no rating for API’s senior unsecured
long-term debt shall be available from either rating agency, such rating agency
shall be deemed to have established a Level VII rating, (b) if the ratings
established or deemed established by Moody’s and S&P shall fall within different
Levels, the Applicable Margin shall be based upon the Level corresponding to the
more favorable of such ratings except if the lower of such ratings is more than
one Level below the higher of such ratings, the Applicable Margin shall be based
upon the Level that is one Level above the lower of such ratings and (c) if any
rating established or deemed established by Moody’s or S&P shall be changed
(other than as a result of a change in the rating system of either Moody’s or
S&P), such change shall be given effect on and as of the opening of business on
the date when such change is first announced by the rating agency making such
change. Each such change shall apply to all Loans outstanding at any time during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of either Moody’s or S&P shall change prior to the Maturity Date,
API and the Banks shall negotiate in good faith to amend the references to
specific ratings in this definition to reflect such changed rating system.
3



--------------------------------------------------------------------------------




“Assignee” shall have the meaning ascribed to such term in Section 10.08(c).
“Assignment and Acceptance” shall have the meaning ascribed to such term in
Section 10.08(c).
“Augmenting Bank” shall have the meaning ascribed to such term in Section 2.04.
“Bank” shall have the meaning ascribed to such term in the Preamble to this
Agreement and, after giving effect to any commitment increase pursuant to
Section 2.04, shall include each Augmenting Bank. In the circumstances described
in Section 10.08(c)(iii), an Assignee shall also be deemed a “Bank.”
“Base Rate” shall mean, for any day, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall be equal to the highest of:
(a)    the rate of interest publicly announced by the Administrative Agent in
New York City from time to time as its “base rate” in effect on such day;
(b)    the sum of (i) ½ of 1% per annum and (ii) the Federal Funds Rate in
effect on such day; and
(c)    the sum of (i) 1% per annum and (ii) the rate equal to LIBOR for an
Interest Period of one month for each day that an ABR Loan is outstanding (and
in respect of any day that is not a Eurodollar Business Day, LIBOR as in effect
on the immediately preceding Eurodollar Business Day).
“Benefit Arrangement” shall mean, at any time, an employee benefit plan within
the meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” shall have the meaning ascribed to such term in the Preamble to this
Agreement.
“Borrowing Date” shall mean, with respect to any Loan, the date set forth in the
relevant Borrowing Request as the date upon which the Borrower desires to borrow
such Loan.
“Borrowing Request” shall mean a telephonic request (confirmed in writing, which
shall be in substantially the form of Exhibit A, by not later than 4:00 P.M.,
New York time, on the date of such telephonic request) by the Borrower to borrow
Loans, which shall specify with respect to such requested Loans (a) the
requested Borrowing Date, (b) the aggregate amount of Loans that the Borrower
desires to borrow on such Borrowing Date, (c) whether such requested Loans are
to bear interest as ABR Loans or Eurodollar Loans and (d) if the requested Loans
are to bear interest as Eurodollar Loans, the Interest Period therefor.
“Capital Lease” shall mean, with respect to any Person, any obligation of such
Person to pay rent or other amounts under a lease with respect to any property
(whether real, personal or mixed) acquired or leased by such Person that is
required to be accounted for as a liability on a balance sheet of such Person in
accordance with GAAP.
“Change of Control” shall mean, with respect to the Borrower, (i) any “person”
(as defined
4




--------------------------------------------------------------------------------




in Section 3(a)(9) of the Exchange Act and as used in Sections 13(d) and 14(d)
thereof), excluding the Borrower, any Subsidiary and any Plan (including any
trustee of such plan acting as trustee), but including a “group” as defined in
Section 13(d)(3) of the Exchange Act, becomes the beneficial owner of shares of
the Borrower having at least 35% of the total number of votes that may be cast
for the election of directors of the Borrower, provided that no Event of Default
will occur as a result of an acquisition of stock by the Borrower which
increases, proportionately, the stock representing the voting power of the
Borrower owned by such person or group above 35% of the voting power of the
Borrower and provided further that if such person or group acquires stock
representing more than 35% of the voting power of the Borrower by reason of
share purchases by the Borrower, and after such share purchases by the Borrower
acquires any additional shares representing voting power of the Borrower, then
an Event of Default shall occur; or (ii) within any 24-month period beginning on
or after the date hereof, the persons who were directors of the Borrower
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board of Directors of the Borrower or the board of directors of any
successor to the Borrower, provided that any director who was not a director as
of the date hereof shall be deemed to be an Incumbent Director if such director
was elected to the Board of Directors by, or on the recommendation of or with
the approval of, at least two-thirds of the directors who then qualified as
Incumbent Directors either actually or by prior operation of this clause (ii)
and provided further that any director elected to the Board of Directors of the
Borrower to avoid or settle a threatened or actual proxy contest shall in no
event be deemed to be an Incumbent Director.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Commitment” shall mean, with respect to any Bank party to this Agreement on the
Effective Date, the amount of such Bank’s commitment to make a Loan hereunder on
the Effective Date, such amount being set forth opposite such Bank’s name under
the heading “Commitment” on Schedule 2.01 (as such amount may by increased
pursuant to Section 2.04) and, with respect to any Augmenting Bank, the amount
of such Augmenting Bank’s commitment to make a Loan hereunder as provided in
Section 2.04. The Commitment of each Bank shall terminate immediately after
giving effect to the Loan made by such Bank on the Effective Date or on the date
of any commitment increase pursuant to Section 2.04, as the case may be.
“Consolidated EBIT” means, for any period, for API and its Consolidated
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, State, local and foreign income taxes payable by
API and its Consolidated Subsidiaries for such period and (iii) other non-cash
expenses (other than in respect of inventory writedowns and depreciation and
amortization expense) of API and its Consolidated Subsidiaries reducing such
Consolidated Net Income and minus (b) all non-cash items increasing Consolidated
Net Income for such period.
“Consolidated EBITDA” means, for any period, for API and its Consolidated
Subsidiaries, an amount equal to Consolidated Net Income for such period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Expense for such period, (ii) the provision
for Federal, State, local and foreign income taxes payable by API and its
Consolidated Subsidiaries for such period, (iii) depreciation and amortization
expense and (iv) other non-cash expenses (other than in respect of inventory
writedowns) of API and its Consolidated Subsidiaries reducing such Consolidated
Net Income and minus (b) all non-cash items increasing Consolidated Net Income
for such
5



--------------------------------------------------------------------------------




period.
“Consolidated Funded Debt” means, as of any date of determination, for API and
its Consolidated Subsidiaries, without duplication, the sum of (a) the
outstanding principal amount of all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all direct obligations of such Person arising
under bankers’ acceptances, (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business), (e) all obligations of such
Person as lessee under Capital Leases, (f) all Debt of others of the types
referred to in clauses (a) through (e) of this definition Guaranteed by such
Person and (g) all Debt of the types referred to in clauses (a) through (f) of
this definition of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which API or one
of its Consolidated Subsidiaries is a general partner or joint venturer, unless
such Debt is expressly made non-recourse to API and its Consolidated
Subsidiaries.
“Consolidated Interest Expense” means, for any period, for API and its
Consolidated Subsidiaries, interest expense (other than (i) hyperinflationary
interest expense in any country that is offset by corresponding foreign
exchange-related gains, (ii) interest expense attributable to pension accruals
in Germany and Italy and (iii) interest payable to the Internal Revenue Service
in respect of taxes).
“Consolidated Net Income” means, for any period, for API and its Consolidated
Subsidiaries, the net income of API and its Consolidated Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.
“Consolidated Subsidiary” shall mean, at any date with respect to any Person,
any Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in the consolidated financial statements of such Person if
such statements were prepared in accordance with GAAP as of such date.
“Conversion Date” shall mean the date on which a conversion of interest rates on
outstanding Loans, pursuant to a Conversion Request, shall take effect.
“Conversion Request” shall mean a telephonic request (confirmed in writing,
which shall be in substantially the form of Exhibit C, by no later than 4:00
P.M., New York time, on the date of such telephonic notice) by the Borrower to
convert the interest rate on all or portions of its outstanding Loans pursuant
to the terms hereof, which shall specify, with respect to such outstanding
Loans, (i) the requested Conversion Date, which shall be not less than three
Eurodollar Business Days after the date of such Conversion Request, (ii) the
aggregate amount of the Loans, from and after the Conversion Date, which are to
bear interest as ABR Loans or Eurodollar Loans, as the case may be, and (iii)
the term of the Interest Periods therefor, if any.
“Credit Documents” shall mean, collectively, this Agreement and the Notes.
“Debt” shall mean, with respect to any Person at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable arising in the ordinary
course of business), (d) all obligations of such Person as lessee under Capital
Leases, (e)
6




--------------------------------------------------------------------------------




all contingent or non-contingent obligations of such Person to reimburse or
prepay any bank or other Person in respect of amounts paid or payable (currently
or in the future, on a contingent or non‑contingent basis) under a letter of
credit, bankers’ acceptance or similar instrument, other than contingent
obligations relating to letters of credit issued to support trade payables, (f)
all Debt of others secured by a Lien on any asset of such Person, whether or not
such Debt is assumed by such Person and (g) all Debt of others Guaranteed by
such Person; provided, however, that Debt shall not include any obligations
incurred in connection with the funding of a trust established under Section
501(c)(9) of the Code.
“Default” shall mean any event or circumstance which, with the giving of notice
or the passage of time, or both, would unless cured or waived become an Event of
Default.
“Defaulting Bank” means any Bank that (a) has failed to fund any portion of the
Loans required to be funded by it hereunder within three Domestic Business Days
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Bank any other amount required
to be paid by it hereunder within three Domestic Business Days of the date when
due, unless the subject of a good faith dispute, (c) has notified the Borrower
or the Administrative Agent in writing that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or generally under other agreements
in which it commits to extend credit, (d) has failed, within five Domestic
Business Days after written request by the Administrative Agent (based on its
reasonable belief that such Bank may not fulfill its funding obligations
hereunder), to confirm in a manner satisfactory to the Administrative Agent that
it will comply with its funding obligations hereunder (provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (d) upon receipt of
such written confirmation by the Administrative Agent and the Borrower), or
(e) has become, or the parent company of which has become, the subject of a
bankruptcy or insolvency proceeding; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in such Bank or a parent company thereof by a governmental authority or
an instrumentality thereof.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Business Day” shall mean any day except a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to close.
“Effective Date” shall have the meaning ascribed to such term in Section 6.01.
“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, franchises, licenses, agreements
or other governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes or clean-up or other
remediation thereof.




7



--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Group” shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.
“Eurodollar Business Day” shall mean any Domestic Business Day on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.
“Eurodollar Lending Office” shall mean, with respect to each Bank, its office,
branch or affiliate identified in its Administrative Questionnaire as its
Eurodollar lending office or such other office, branch or affiliate of such Bank
as it may hereafter designate as its Eurodollar lending office by notice to the
Borrower and the Administrative Agent.
“Eurodollar Loans” shall mean, collectively, Loans, or portions thereof, that
bear interest at the rate and in the manner set forth in Section 3.03.
“Eurodollar Reserve Percentage” shall mean, for any day, the percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any marginal, supplemental or emergency reserve
requirements) for a member bank of the Federal Reserve System in New York City
with deposits exceeding one billion dollars in respect of “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board (or any
successor regulation)).
“Event of Default” shall mean any of the events described in Section 8.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” shall mean (a) all present and future taxes imposed on or
measured by the overall net income of any Bank (or any office, branch or
subsidiary of such Bank) or any franchise taxes, taxes on doing business or
taxes measured by capital or net worth imposed on any Bank (or any office,
branch or subsidiary of such Bank), in each case imposed by the United Sates of
America or any political subdivision or taxing authority thereof or therein, or
taxes on or measured by the overall net income of any office, branch or
subsidiary of a Bank or any franchise taxes, taxes imposed on doing business or
taxes measured by capital or net worth imposed on any office, branch or
subsidiary of such Bank, in each case imposed by any foreign country or
subdivision thereof in which such office, branch or subsidiary is doing
business, (b) any branch profits taxes or any similar tax imposed by any
jurisdiction referred to in clause (a) above and (c) any withholding tax that is
imposed on amounts payable to a Bank as a result of FATCA.
“Existing Credit Agreement” shall mean the Revolving Credit and Competitive
Advance Facility Agreement dated as of November 2, 2010 among API, Avon Capital
Corporation, the additional borrowers and the lenders parties thereto and
Citibank, N.A., as administrative agent.




8




--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded to the
nearest 1/16 of 1% or, if there is no nearest 1/16 of 1%, to the next higher
1/16 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Domestic Business Day next succeeding such day; provided that
(a) if such day is not a Domestic Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Domestic
Business Day as so published on the next succeeding Domestic Business Day, and
(b) if no such rate is so published on such next succeeding Domestic Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor agency.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entities as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guaranty” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreements to keep-well, to purchase assets, goods, securities or services,
to take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof (in whole or in part);
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.
“Indemnified Tax” shall have the meaning ascribed to such term in Section
4.04(a).
“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBIT to (b) Consolidated Interest Expense, in each case for
the period of four fiscal quarters ending on such date.


9



--------------------------------------------------------------------------------




“Interest Period” shall mean, with respect to each Eurodollar Loan, the period
commencing on the Borrowing Date or on the last day of the preceding Interest
Period and ending one, two, three or six months thereafter, as the Borrower may
elect in the applicable Borrowing Request or pursuant to Section 3.03(b);
provided that
(i)    any Interest Period that would otherwise end on a day that is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day,
(ii)    any Interest Period that begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Eurodollar Business Day of a calendar month,
and
(iii)    any Interest Period that begins before the Maturity Date and would
otherwise end after the Maturity Date shall end on the Maturity Date.
“LIBOR” shall mean, with respect to any Interest Period for a Eurodollar Loan,
the rate per annum determined by the Administrative Agent as the offered rate
for Dollar deposits with a term comparable to such Interest Period that appears
on the Reuters Screen (as defined below) at approximately 11:00 A.M., London
time, on the second full Eurodollar Business Day preceding the first day of such
Interest Period. However, if such rate does not appear on the Reuters Screen,
“LIBOR” shall mean the rate per annum determined by the Administrative Agent to
be the arithmetic mean (rounded to the nearest 1/16 of 1% or, if there is no
nearest 1/16 of 1%, to the next higher 1/16 of 1%) of the respective rates of
interest communicated by the Reference Banks to the Administrative Agent as the
rate at which Dollar deposits are offered to the Reference Banks by leading
banks in the London interbank deposit market at approximately 11:00 A.M., London
time, on the second full Eurodollar Business Day preceding the first day of such
Interest Period in an amount substantially equal to the principal amount of such
Eurodollar Loan (rounded up to the nearest integral multiple of $1,000,000) for
a term equal to such Interest Period. “Reuters Screen” shall mean the display
designated as Page LIBOR01 on the service provided by Reuters (or such other
page as may replace such page on such service, or any successor to the
substitute for such service for the purpose of displaying the rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market).
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset, and (c) in the case
of securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loans” shall mean, collectively, ABR Loans and Eurodollar Loans, in each case
denominated in Dollars.
“Material Plan” shall mean a Plan or Plans having aggregate Unfunded Liabilities
in excess of $100,000,000.


10




--------------------------------------------------------------------------------




“Material Subsidiary” shall mean, as of any date, a Subsidiary having assets
(excluding intercompany assets that would be eliminated after consolidation in
accordance with GAAP) of at least $150,000,000, as reflected in the most recent
quarterly or annual balance sheet of such Subsidiary dated on or prior to such
date.
“Maturity Date” shall mean June 29, 2015.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
“Multiemployer Plan” shall mean an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions (including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period) and under which liability may be imposed on any member of the ERISA
Group.
“Net Cash Proceeds” shall mean, with respect to the incurrence by the Borrower
or any Subsidiary of any Debt for borrowed money, including without limitation
pursuant to a public offering, private placement or a syndicated bank financing,
the excess, if any, of (a) cash received by the Borrower or any Subsidiary in
connection with such incurrence over (b) the sum of (i) payments made to retire
any Debt that is required to be repaid in connection with such issuance (other
than Loans under this Agreement), and (ii) the underwriting discounts and
commissions, attorneys’ fees, accountants’ fees and other reasonable expenses
incurred by the Borrower or any of its subsidiaries in connection with such
incurrence.
“Notes” shall mean, collectively, promissory notes of the Borrower evidencing
Loans, as requested by a Bank, each one substantially in the form of Exhibit B
attached hereto, and any extensions, renewals or amendments to, or replacements
of, the foregoing.
“Non-Consenting Bank” means any Bank that, in response to any request by the
Borrower or the Administrative Agent to a departure from, waiver of or amendment
to any provision of any Credit Document that requires the agreement of all
Banks, which departure, waiver or amendment receives the consent of the Required
Banks, shall not have given its consent to such departure, waiver or amendment.
“Participant” shall have the meaning ascribed to such term in Section 10.08(b).
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether Federal,
state, county, city, municipal or otherwise, including any instrumentality,
division, agency, body or department thereof).
“Plan” shall mean an employee pension benefit plan as defined in Section 3(2) of
ERISA which is covered by Title IV of ERISA or subject to the minimum funding
standards under


11



--------------------------------------------------------------------------------




Section 412 of the Code and is maintained for employees of the Borrower or any
other member of the ERISA Group.
“Prescribed Forms” shall mean such duly executed form(s) or statement(s), and in
such number of copies, which may, from time to time, be prescribed by law and
which, pursuant to applicable provisions of (a) an income tax treaty between the
United States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Bank free of deduction or withholding for income or similar taxes.
“Pro Rata Share” shall mean, in the case of each Bank, the proportion of such
Bank’s Commitment to the Total Commitment or, if the Total Commitment shall have
been cancelled or terminated, the proportion of the aggregate amount of such
Bank’s Loans then outstanding to the aggregate amount of Loans then outstanding.
“Reference Bank” shall mean each of Citibank, N.A. and Sovereign Bank, N.A.
“Register” shall have the meaning ascribed to such term in Section 2.03.
“Related Parties” means, with respect to any Person, such Person’s affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s affiliates.
“Required Banks” shall mean, at any date, Banks having at least a majority of
the Total Commitment or, if the Total Commitment has been cancelled or
terminated, holding at least a majority of the aggregate outstanding principal
amount of the Loans.
“Responsible Officer” shall mean, with respect to a Person, the chief executive
officer, president, chief financial officer, chief accounting officer,
treasurer, deputy treasurer or assistant treasurer, secretary or assistant
secretary or any vice president of such Person.
“S&P” shall mean Standard & Poor’s Financial Services LLC and any successor
thereto that is a nationally recognized rating agency.
“SEC” shall mean the Securities and Exchange Commission or any successor agency.
“Subsidiary” shall mean any corporation or other entity of which a majority of
the securities or other ownership interests having ordinary voting power to
elect directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower.
“Taxes” shall have the meaning ascribed to such term in Section 4.04(a).
“Total Commitment” shall mean the aggregate Commitments of all the Banks, being
$500,000,000 (subject to increase pursuant to Section 2.04).
“Unfunded Liabilities” means, with respect to any Plan, any amount by which (a)
the present value of all benefit liabilities under such Plan exceeds (b) the
fair market value of all


12




--------------------------------------------------------------------------------




Plan assets allocable to such benefits (excluding any accrued but unpaid
contributions), all determined as of the then most recent valuation date for
such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.
“Wholly-Owned Subsidiary” shall mean any Subsidiary all the shares of stock of
all classes of which (other than directors’ qualifying shares) at the time are
owned directly or indirectly by the Borrower.
ARTICLE 2
THE LOANS
Section 2.01.    The Loans; Commitments. (a) Each of the Banks, severally and
not jointly with the other Banks, subject to the terms and conditions of this
Agreement, agrees to make a Loan denominated in Dollars to the Borrower on the
Effective Date in a principal amount not to exceed its Commitment. Amounts
borrowed under this Section 2.01 and repaid or prepaid may not be reborrowed.
(b)    Each Bank’s Commitment, as of the date of this Agreement, is set forth
opposite its name in Schedule 2.01.
Section 2.02.    Procedure for Borrowings. (a) The Borrower may request Loans by
giving a Borrowing Request telephonically, to the Administrative Agent not later
than 10:30 A.M., New York time (to be confirmed in writing in substantially the
form of Exhibit A not later than 4:00 P.M. on the same day), (i) on the
Borrowing Date therefor with respect to any ABR Loan and (ii) at least three
Eurodollar Business Days before the Borrowing Date with respect to any
Eurodollar Loan. Loans shall be in an amount equal to $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.
(b)    Upon receipt of any Borrowing Request from the Borrower, the
Administrative Agent shall forthwith give notice to each Bank of the substance
thereof. Not later than 2:00 P.M., New York time, on the Borrowing Date
specified in such Borrowing Request, each Bank shall make available to the
Administrative Agent in immediately available funds at the Applicable Lending
Office of the Administrative Agent (or, if the Administrative Agent has
specified a different address in the notice referred to above, at such address),
such Bank’s Pro Rata Share of the Loans requested.
(c)    Upon receipt by the Administrative Agent of all such funds, the
Administrative Agent shall disburse to the Borrower on the requested Borrowing
Date the Loans requested in such Borrowing Request. The Administrative Agent
may, but shall not be required to, advance on behalf of any Bank such Bank’s Pro
Rata Share of such Loans on a Borrowing Date unless such Bank shall have
notified the Administrative Agent prior to such Borrowing Date that it does not
intend to make available its Pro Rata Share of such Loans on such date. If the
Administrative Agent makes such an advance, the Administrative Agent shall be
entitled to recover such amount on demand from the Bank on whose behalf such
advance was made, and if such Bank




13



--------------------------------------------------------------------------------




does not pay the Administrative Agent the amount of such advance upon demand,
the Borrower shall promptly repay such amount to the Administrative Agent,
acting for the Banks. Until such amount is repaid to the Administrative Agent by
such Bank or the Borrower, such advance shall be deemed for all purposes to be a
Loan made by the Administrative Agent. The Administrative Agent shall be
entitled to recover from the Bank or the Borrower, as the case may be, interest
on the amount advanced by it for each day from the Borrowing Date therefor until
repaid to the Administrative Agent at a rate per annum equal to (i) in the case
of an amount recovered from any Bank, the Federal Funds Rate or (ii) in the case
of an amount recovered from the Borrower, the higher of the Federal Funds Rate
and the interest rate applicable thereto pursuant to Section 3.01. The failure
of any Bank to make any Loan to be made by it on any Borrowing Date shall not
relieve any other Bank of its obligation, if any, hereunder to make its Loan on
such Borrowing Date, and neither the Administrative Agent nor any other Bank
shall be responsible for the failure by such Bank to make the Loan to be made by
such Bank on such Borrowing Date.
Section 2.03.    Evidence for Loans. (a) Each Bank shall maintain, in accordance
with its customary and usual practice, accounts evidencing the indebtedness of
the Borrower to such Bank resulting from the Loan made by such Bank , including
an indication of the Applicable Lending Office and the amounts of principal and
interest payable and paid to such Bank in respect of such Loan.
(b)    The Administrative Agent shall maintain, in accordance with its customary
and usual practice, at its address referred to in Section 10.06, a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of (i) the amount of each Loan, the interest rate options and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder, (iii) the amount of any payments received by
the Administrative Agent hereunder from the Borrower and each Bank’s share
thereof and (iv) with respect to each Assignment and Acceptance delivered to the
Administrative Agent, the name and address of the Assignee and the principal
amount of each Loan owing to such Assignee. The Register shall be available for
inspection during ordinary business hours by the Borrower or any Bank or
Assignee from time to time upon reasonable prior notice to the Administrative
Agent.
(c)    The entries made in the Register and the foregoing accounts shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the indebtedness of the Borrower therein recorded; provided, however,
that the failure of any Bank or the Administrative Agent to maintain the
Register or any such account, as applicable, or any error therein, shall not in
any manner affect the validity or enforceability of any obligation of the
Borrower to repay any Loan actually made to the Borrower by such Bank in
accordance with the terms of this Agreement. The entries in the Register
relating to assignments shall be conclusive, in the absence of clearly
demonstrable error, and the Borrower, the Administrative Agent and the Banks may
treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement.
(d)    The Borrower’s obligation to repay any Loan that shall be assigned to a
Federal Reserve Bank by a Bank shall, to the extent requested by such Bank in
order to effect such assignment, be evidenced by one or more Notes. Such Note
shall be (i) in the principal amount of the Loan so assigned and (ii) stated to
mature on the Maturity Date and bear interest from its date




14




--------------------------------------------------------------------------------




until paid in full on the principal balance (from time to time outstanding
thereunder), payable at the rates and in the manner provided herein.
Section 2.04.    Increase of Commitments. API may at any one time on or prior to
August 2, 2012, by notice to the Administrative Agent (which shall promptly
deliver a copy to each of the Banks), request that the Total Commitment be
increased by $10,000,000 or an integral multiple thereof and will not result in
the Total Commitment exceeding $750,000,000. Such notice shall set forth the
requested amount of the increase in the Total Commitment and the date on which
such increase is to become effective (which shall be not later than August 2,
2012), and shall offer each Bank the opportunity to increase its Commitment and
may arrange for one or more banks or other financial institutions (any such bank
or other financial institution being called an “Augmenting Bank”) to extend
Commitments in an aggregate amount equal to the amount of the requested
increase, provided that each Augmenting Bank shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and shall execute all such documentation as the Administrative Agent
shall specify to evidence its status as a Bank hereunder. If (and only if) Banks
(including Augmenting Banks) shall have agreed to increase their Commitments or
to extend new Commitments in an aggregate amount not less than $10,000,000, such
increases and such new Commitments shall become effective on the date specified
in the notice delivered by API pursuant to the first sentence of this Section.
The Borrower shall deliver to the Administrative Agent a Borrowing Request in
accordance with Section 2.02 for a Loan to be made by each Bank that has
agreement to increase its Commitment and each Augmenting Bank in an amount equal
to the unused Commitment of such increasing Bank or the Commitment of such
Augmenting Bank. Notwithstanding the foregoing, no increase in the Total
Commitment (or in the Commitment of any Bank) shall become effective under this
paragraph unless, on the date of such increase, (i) (x) the representations and
warranties set forth in Section 5.01 shall be correct on and as of such date and
(y) no Default or Event of Default shall have occurred and be continuing and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of API or (ii) the Banks shall have
waived the requirements set forth in clause (i) of this sentence.
Section 2.05.    [Intentionally Omitted].
Section 2.06.    Prepayment of Loans. (a) Optional Prepayment. The Borrower
shall have the right, by giving telephonic notice (promptly confirmed in
writing) to the Administrative Agent by not later than 10:30 A.M., New York
time, (i) on the day of prepayment in the case of ABR Loans and (ii) on the
second Eurodollar Business Day prior to the day of prepayment in the case of
Eurodollar Loans, to prepay Loans bearing interest on the same basis and having
the same Interest Period, if any, in whole or in part, without premium or
penalty, an aggregate principal amount of $10,000,000 or integral multiples of
$1,000,000 in excess thereof (or, if the outstanding aggregate principal amount
of such Loan is less than $10,000,000, then all of such lesser amount), together
with accrued interest (except for ABR Loans, as to which such interest shall be
paid on the next date when it otherwise would be payable under Section 3.02) on
the principal being prepaid to (but excluding) the date of prepayment and, in
the case of Eurodollar Loans, the amounts required by Section 4.03.
(b)    Mandatory Prepayment. Upon the incurrence by the Borrower or any
Subsidiary of Debt for borrowed money in excess of $500,000,000 after the date
of this Agreement,




15



--------------------------------------------------------------------------------




including without limitation pursuant to a public offering, private placement or
a syndicated bank financing, the Borrower shall prepay an aggregate principal
amount of Loans in an amount equal to fifty percent (50% ) of the Net Cash
Proceeds received therefrom on the date of the incurrence of such Debt;
provided, however, no such prepayment shall apply to (i) the issuance of
commercial paper, (ii) Debt incurred under the Existing Credit Agreement or any
facility that amends and restates or is a substitute therefor, regardless of the
term for which renewed (as long as there is no increase in the principal amount
of such facility), (iii) Debt incurred under credit facilities available to the
Borrower or any Subsidiary on the Effective Date or refinancings in amounts not
in excess of the principal amounts available thereunder on the Effective Date,
(iv) purchase money Debt, and (v) Debt owed by the Borrower or any Subsidiary to
any other Subsidiary or to the Borrower.
Section 2.07.    [Intentionally Omitted].
Section 2.08.    Purpose of Loans. The proceeds of the Loans will be used for
general corporate purposes, which shall include the use thereof, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
funding or making payments on account of Debt of the Borrower or any of its
Subsidiaries and intercompany loans from the Borrower to any of its
Subsidiaries.
Section 2.09.    [Intentionally Omitted].
Section 2.10.    Defaulting Banks. (a) Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(i)    the Loans of such Defaulting Bank (other than a Defaulting Bank only
under clause (e) of the definition thereof) shall not be included in determining
whether the Required Banks have taken or may take any action hereunder; and
(ii)    any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank) shall, in lieu of being
distributed to such Defaulting Bank, subject to any applicable requirements of
law, be applied by the Administrative Agent, in the following order of priority:
(x) first, to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder and (y) the balance to such Defaulting Bank.
(b)    The rights and remedies against a Defaulting Bank under this Section 2.10
are in addition to other rights and remedies that the Borrower, the
Administrative Agent or any Bank may have against such Defaulting Bank.
(c)    In the event that the Administrative Agent and the Borrower agree that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then such Bank shall purchase at par such of the Loans of the
other Banks as the Administrative Agent shall determine may be necessary in
order for such Bank to hold such Loans ratably in accordance with its Commitment
(or, if the Total Commitments have terminated, as last in effect) and such Bank
shall no longer be a Defaulting Bank.




16




--------------------------------------------------------------------------------




ARTICLE 3
INTEREST, CONVERSION, ETC.
Section 3.01.    Procedure for Interest Rate Determination. Unless the Borrower
shall request in a Borrowing Request or in a Conversion Request that the Loans,
or portions thereof, bear interest as Eurodollar Loans, the Borrower’s Loans
shall bear interest as ABR Loans.
Section 3.02.    Interest on ABR Loans. Each ABR Loan shall bear interest from
the date of such ABR Loan until paid in full, or (if converted into a Eurodollar
Loan) to (but excluding) the first day of the relevant Interest Period, payable
in arrears on the last day of each calendar quarter, commencing with the first
such date after the date hereof, and on the date such Loan is repaid, at a rate
per annum (on the basis of (i) a 365-day year (366 days in the case of a leap
year) if the Base Rate is calculated based on the “base rate” and (ii) a 360-day
year if the Base Rate is calculated based on the Federal Funds Rate or LIBOR,
for the actual number of days involved) equal to the sum of (i) the Applicable
Margin and (ii) the Base Rate in effect from time to time, which rate shall
change as and when said Base Rate shall change.
Section 3.03.    Interest on Eurodollar Loans. (a) Each Eurodollar Loan shall
bear interest from the date of such Loan to (but excluding) the last day of the
relevant Interest Period, or (if earlier) to (but excluding) the Maturity Date,
payable in arrears (A) with respect to Interest Periods of three months or less,
on the last day of such Interest Period, and (B) with respect to Interest
Periods longer than three months, on the date which occurs three months after
the first day of such Interest Period and on the last day of such Interest
Period, at a rate per annum (on the basis of a 360-day year for the actual
number of days involved) with respect to each Interest Period, equal to the sum
of (i) the Applicable Margin and (ii) LIBOR.
(b)    The Interest Period for each Eurodollar Loan shall be selected by the
Borrower at least three Eurodollar Business Days prior to the beginning of such
Interest Period. If the Borrower fails to notify the Administrative Agent of the
Interest Period for a subsequent Eurodollar Loan at least three Eurodollar
Business Days prior to the last day of the then current Interest Period of an
outstanding Eurodollar Loan, then such outstanding Eurodollar Loan shall become
an ABR Loan at the end of such current Interest Period.
(c)    For so long as any Bank maintains reserves against “Eurocurrency
Liabilities” pursuant to Regulation D of the Federal Reserve Board (or any
successor regulation), the Borrower shall, subject to the two next succeeding
sentences, contemporaneously with the related interest payments, pay additional
interest on each Eurodollar Loan of such Bank at a rate per annum up to but not
exceeding the excess of (i) (A) LIBOR divided by (B) one minus the Eurodollar
Reserve Percentage over (ii) LIBOR. Each Bank shall promptly notify the
Borrower, with a copy to the Administrative Agent, upon becoming aware that the
Borrower may be required to make a payment pursuant to this Section 3.03(c).
When requesting payment pursuant to this Section 3.03(c), each Bank shall
provide to the Borrower, with a copy to the Administrative Agent, a certificate,
signed by an officer of such Bank, setting forth, in reasonable detail, the
basis of such claim, the amount required to be paid by the Borrower to such Bank
and the computations made by such Bank to determine such amount. Absent
demonstrable error, such certificate shall be binding as to the amounts of
additional interest owing in respect of such Bank’s Eurodollar Loans.




17



--------------------------------------------------------------------------------




Section 3.04.    [Intentionally Omitted].
Section 3.05.    Continuation and Conversion of Loans. (a) The Borrower may
request, by telephonic notice to the Administrative Agent of a Conversion
Request, confirmed in writing in substantially the form of Exhibit C by no later
than 4:00 P.M., New York time, on the same day, in advance of the requested
Conversion Date as provided in the definition of “Conversion Request”, that:
(i)    all the outstanding ABR Loans of the Borrower, or a portion thereof in an
aggregate amount equal to $10,000,000 or an integral multiple of $1,000,000 in
excess thereof, be converted into a Eurodollar Loan on the requested Conversion
Date; or
(ii)    all the Eurodollar Loans of the Borrower having the same Interest
Period, or a portion thereof in an aggregate amount equal to $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, be converted into ABR Loans
on the requested Conversion Date.
(b)    Upon receipt of any such Conversion Request from the Borrower, the
Administrative Agent shall forthwith give notice to each Bank of the substance
thereof. Effective on such Conversion Date and upon payment by the Borrower of
the amounts, if any, required by Section 4.03, the Loans or portions thereof as
to which the Conversion Request was made shall commence to accrue interest as
set forth in this Article 3 for the type of interest rate and, in the case of a
conversion of ABR Loans into Eurodollar Loans, Interest Period selected by the
Borrower.
Section 3.06.    Post-Maturity Interest. After maturity (whether by acceleration
or otherwise) of any Loan, such Loan shall bear interest, payable on demand, at
a rate per annum equal to the sum of (i) 2% plus (ii) the Base Rate in effect
from time to time plus (iii) the Applicable Margin for ABR Loans.
Section 3.07.    Maximum Interest Rate. (a) Nothing in this Agreement or any
other Credit Document shall require the Borrower to pay interest at a rate
exceeding the maximum rate permitted by applicable law. Neither this Section nor
Section 10.01 is intended to limit the rate of interest payable for the account
of any Bank to the maximum rate permitted by the laws of the State of New York
(or any other applicable law) if a higher rate is permitted with respect to such
Bank by supervening provisions of U.S. federal law.
(b)    If the amount of interest payable by the Borrower for the account of any
Bank on any interest payment date in respect of the immediately preceding
interest computation period, computed pursuant to this Article 3, would exceed
the maximum amount permitted by applicable law to be charged by such Bank, the
amount of interest payable for its account on such interest payment date shall
automatically be reduced to such maximum permissible amount.








18




--------------------------------------------------------------------------------




ARTICLE 4
DISBURSEMENT AND PAYMENT
Section 4.01.    Disbursement of Loans; Pro Rata Treatment of Banks. (a) ABR
Loans shall be made by each Bank from its ABR Lending Office.
(b)    Eurodollar Loans shall be made by each Bank from its Eurodollar Lending
Office.
(c)    Except as expressly provided otherwise in this Agreement, each payment of
principal of or interest on Loans shall be apportioned among the Banks in
proportion to each Bank’s Pro Rata Share.
Section 4.02.    Method of Payment. (a) All payments of principal of and
interest on the Loans and of fees hereunder shall be payable in Dollars.
(b)    All payments to be made by the Borrower hereunder shall be made not later
than 2:00 P.M., New York time, on the date when due, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
office referred to in Section 10.06 hereof.
(c)    Whenever any payment of principal of, or interest on ABR Loans or fees
shall be due on a day which is not a Domestic Business Day, the date for payment
thereof shall be extended to the next succeeding Domestic Business Day. Whenever
any payment of principal of, or interest on, Eurodollar Loans shall be due on a
day which is not a Eurodollar Business Day, the date for payment thereof shall
be extended to the next succeeding Eurodollar Business Day unless such
Eurodollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Eurodollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, but shall not be obligated to, cause to be distributed to each Bank
on such due date an amount equal to the amount then due such Bank. If and to the
extent that the Borrower shall not have so made such payment, each Bank shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Bank together with interest thereon, for each day from the date such amount
is distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
(e)    Any and all payments made by the Borrower to the Administrative Agent or
the Banks hereunder shall be made without right of set-off, counterclaim or
other defenses.
(f)    The Administrative Agent will promptly cause any payments received by it
to be distributed to each Bank for whose account payment has been made in like
funds.




19



--------------------------------------------------------------------------------




Section 4.03.    Compensation for Losses. (a) Compensation. If (i) the Borrower
makes a prepayment of a Eurodollar Loan under Section 2.06 (other than a
prepayment to a Bank to which Additional Costs or Additional Amounts may be due
that has not complied with its obligations under Section 4.04(c)), or a
Conversion Date selected by the Borrower pursuant to Section 3.05 for the
conversion of Eurodollar Loans, or portions thereof, falls on a day other than
the last day of the Interest Period for the amount so converted, (ii) the
Borrower revokes any Borrowing Request for a Eurodollar Loan or any Eurodollar
Loan requested is not made because of the failure of the applicable conditions
precedent specified in Section 6.02 to be satisfied, (iii) an outstanding
Eurodollar Loan, or any portion thereof, is converted into an ABR Loan pursuant
to Section 4.05 on any day other than the last day of the Interest Period
applicable thereto or (iv) a Eurodollar Loan (or portion thereof) shall be due
and payable pursuant to Section 4.07, or declared to be due and payable prior to
the scheduled maturity thereof pursuant to Section 8.01, on any day other than
the last day of the Interest Period applicable thereto, then, subject to Section
4.03(b) and without duplication of any amounts described in Section 3.03(c) or
4.04, the Borrower shall be obligated to pay to the relevant Bank an amount that
will compensate such Bank for any loss or premium, penalty or expense incurred
by such Bank as a result of such prepayment, conversion, failure to borrow,
declaration or revocation of notice in respect of funds obtained for the purpose
of making or maintaining such Eurodollar Loan, or any portion thereof (other
than loss of margin after the date of such prepayment, conversion, failure to
borrow, declaration or revocation of notice). Such compensation may include an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so paid or prepaid, or not borrowed or converted, for
the period from the date of such payment or prepayment or conversion or failure
to borrow to the last day of such Interest Period (or, in the case of a failure
to borrow, the Interest Period that would have commenced on the date of such
failure to borrow) in each case at the applicable rate of interest for such Loan
provided for herein (excluding, however, any margin included therein) over (ii)
the amount of interest (as determined in good faith by such Bank) that would
have accrued to such Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the relevant interbank market.
(b)    Certificate, Etc. Each Bank shall promptly notify the Borrower, with a
copy to the Administrative Agent, upon becoming aware that the Borrower may be
required to make any payment pursuant to this Section 4.03. When requesting
payment pursuant to this Section 4.03, such Bank shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate, signed by an officer of
such Bank, setting forth in reasonable detail the amount required to be paid by
the Borrower to such Bank and the computations made by such Bank to determine
such amount. The Borrower shall have a 30-day period following the receipt of
such certificate (if the Borrower in good faith disagrees with the assertion
that any payment under this Section 4.03 is due or with the amount shown as due
on such certificate and so notifies such Bank of such disagreement within five
Domestic Business Days following receipt of such certificate) to negotiate with
such Bank, which negotiations shall be conducted by the respective parties in
good faith, and to agree upon another amount that will adequately compensate
such Bank, it being expressly understood that if the Borrower does not provide
the required notice of its disagreement as provided above, then the Borrower
shall pay the amount shown as due on the certificate on the tenth Domestic
Business Day following receipt thereof and further if the Borrower does provide
such required notice, and negotiations are entered into in good faith but do not
result in agreement by the Borrower and such Bank within the 30-day period, then
the Borrower shall pay the amount shown as due on the certificate on the last
day of such period.


20




--------------------------------------------------------------------------------




Section 4.04.    Withholding, Reserves and Additional Costs. (a) Withholding.
(i)  All payments payable under this Agreement to a Bank (including payments of
principal of and interest on Loans) shall be made to such Bank free and clear of
any and all present and future taxes, levies, imposts, duties, deductions,
withholdings, fees, liabilities and similar charges other than Excluded Taxes
(“Taxes”). If any Taxes are required to be withheld or deducted from any amount
payable by the Borrower under this Agreement, then the amount so payable under
this Agreement shall be increased to the amount which, after deduction from such
increased amount of all Taxes required to be withheld or deducted therefrom (the
amount of such increase, an “Additional Amount”), will yield to such Bank the
amount stated to be payable under this Agreement. The Borrower shall execute and
deliver to any Bank upon its request such further instruments as may be
necessary or desirable to give full force and effect to any such increase. The
Borrower shall also hold each Bank harmless and indemnify it for any stamp or
other taxes with respect to the preparation, execution, delivery, recording,
performance or enforcement of the Credit Documents (all of which shall be
included within “Taxes”). If any of the Taxes specified in this Section 4.04(a)
are paid by a Bank, the Borrower shall, within 10 days after demand of such
Bank, reimburse such Bank for such payments, together with any interest,
penalties and expenses incurred in connection herewith. The Borrower shall
deliver to the Administrative Agent certificates or other valid vouchers or
other evidence of payment reasonably satisfactory to the Administrative Agent
for all Taxes or other charges deducted from or paid with respect to payments
made by the Borrower hereunder. Notwithstanding the foregoing, the Borrower
shall be entitled, to the extent required to do so by law, to deduct or withhold
(and shall not be required to make payments of any Additional Amounts or
indemnification payments as otherwise required by this Section 4.04 on account
of such deductions or withholdings) income or other similar taxes imposed by the
United States of America from interest, fees or other amounts payable hereunder
for the account of any Bank other than a Bank (i) that is a U.S. Person for U.S.
federal income tax purposes or (ii) that has the Prescribed Forms on file with
the Borrower for the applicable year, unless the failure to leave such forms on
file results from a change in law or regulation or in the interpretation thereof
by any court or administrative or Governmental Authority charged with the
administration thereof subsequent to the date the Bank becomes a party to this
Agreement (or designates a new lending office), except to the extent that such
Bank (or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment) to receive additional amounts from the applicable
Borrower pursuant to Section 4.04(a); provided that if the Borrower shall so
deduct or withhold any such taxes, the Borrower shall provide a statement to the
Administrative Agent and such Bank, setting forth the amount of such taxes so
deducted or withheld, the applicable rate and any other information or
documentation which such Bank may reasonably request for assisting such Bank to
obtain any allowable credits or deductions for the taxes so deducted or withheld
in the jurisdiction or jurisdictions in which such Bank is subject to tax.
(ii)    If any Bank has received or been granted a refund or repayment of, any
Tax paid or payable by it in respect of or which takes account of any Tax with
respect to which an Additional Amount was paid by the Borrower (an “Indemnified
Tax”) or other matter giving rise to such payment, such Bank shall, to the
extent it determines in good faith that it can do so without prejudice to the
retention of the amount of such refund or repayment, pay to the Borrower such
amount as such Bank shall determine in good faith to be attributable to such
Indemnified Tax or other matter and which will leave such Bank (after such
payment to the Borrower) in a position no better or worse than it would have
been in had the Borrower not been required to deduct or withhold such
Indemnified Tax or such other matter had not arisen; provided that the Borrower


21



--------------------------------------------------------------------------------




upon the written request of such Bank, shall return to such Bank the amount of
any such refund, repayment in the event that such Bank is required to repay such
amount to the relevant Governmental Authority.
(b)    Additional Costs. (i) Without duplication of any amounts payable
described in Section 3.03(c), 4.04(a) or 4.04(b)(ii), if after the date hereof
there shall have occurred any change in any law or regulation or in the
interpretation thereof by any court or Governmental Authority charged with the
administration thereof or the enactment of any law or regulation shall either
(A) impose, modify or deem applicable any reserve, special deposit or similar
requirement with respect to any Bank’s Commitment or its Eurodollar Loans, (B)
subject such Bank to any duty or other charge with respect to any of its
Eurodollar Loans or its obligations to make Eurodollar Loans or (C) impose on
such Bank any other condition regarding this Agreement, its Commitment to make
Eurodollar Loans or its Eurodollar Loans and the result of any event referred to
in clause (A), (B) or (C) shall be to increase the cost (“Additional Costs”) to
such Bank of maintaining its Commitment to make Eurodollar Loans or making or
maintaining its Eurodollar Loans or shall reduce the amounts received or
receivable hereunder (which Additional Costs shall be calculated by such Bank in
good faith in accordance with each Bank’s internal policies, including any
reasonable averaging and attribution methods) by an amount which such Bank in
good faith shall determine to be material, then, subject to Sections 4.04(c) and
(d), the Borrower shall pay to such Bank an amount equal to such Additional
Costs; provided that notwithstanding anything herein to the contrary, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(z) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted or issued.
(ii)    Without duplication of any amounts described in Section 3.03(c), 4.04(a)
or 4.04(b)(i), if after the date hereof the adoption of any applicable law,
rule, regulation or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency or instrumentality
charged with the interpretation or administration thereof, or compliance by such
Bank with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency or instrumentality, has or would have the effect of reducing
the rate of return on capital for such Bank or any corporation controlling such
Bank as a consequence of its obligations under this Agreement to a level below
that which such Bank shall determine in good faith that reasonably could have
been achieved but for such adoption, change or compliance (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy), then from time to time, subject to Sections 4.04(c) and (d), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction; provided that notwithstanding anything
herein to the contrary, (y) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (z) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law regardless of the date
enacted, adopted or issued.




22




--------------------------------------------------------------------------------




Notwithstanding anything herein to the contrary, this Section 4.04(b) shall not
apply to (i) increased costs or reduction in amounts received or receivable
hereunder resulting from any Tax or Excluded Tax, as to which Section 4.04(a)
shall govern or (ii) changes in the basis of taxation of net income by the
United States or any other jurisdiction which are applicable to any Bank or its
lending office.
(c)    Mitigation. If, with respect to a Bank, a condition arises or an event
occurs after the date hereof that would, or would upon the giving of notice,
result in the payment of any Additional Costs or Additional Amounts pursuant to
this Section 4.04 or the delivery by such Bank of any notice described in the
first sentence of Section 4.05, then such Bank, promptly upon becoming aware of
the same, shall notify the Borrower (with a copy to the Administrative Agent)
thereof and at the Borrower’s request shall take such steps as may be available
to it and acceptable to the Borrower to mitigate the effects of such condition
or event (which shall include efforts consistent with legal and regulatory
restrictions applicable to it to book the Loans held by such Bank hereunder at
another lending office of such Bank if such other lending office is not, in the
reasonable judgment of such Bank, otherwise disadvantageous to such Bank);
provided that such Bank shall be under no obligation to take any step that, in
its good faith judgment, would result in its incurring any unreimbursed
Additional Costs, additional Taxes or other additional costs in performing its
obligations hereunder (unless the Borrower has agreed to reimburse it for the
same) or would, in the good faith judgment of such Bank, be materially
disadvantageous to such Bank.
(d)    Certificate, Etc. Each Bank shall promptly notify the Borrower, with a
copy to the Administrative Agent, upon becoming aware that the Borrower may be
required to make any payment pursuant to this Section 4.04. When requesting
payment pursuant to this Section 4.04, a Bank shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate, signed by an officer of
such Bank specifying the event giving rise to such claim and setting forth, in
reasonable detail, the basis of such claim, the amount required to be paid by
the Borrower to such Bank and the computations made by such Bank to determine
such amount. Anything herein notwithstanding, no Bank shall have the right to
demand payment of Additional Amounts or compensation for Additional Costs or a
reduced rate of return under this Section 4.04 (i) with respect to any period
more than 180 days prior to the date it has made a demand pursuant to this
Section 4.04, provided if any Additional Amounts or Additional Costs arise from
a change of law that is retroactive, then the 180 day period shall be extended
to include the period of retroactive effect thereof, (ii) to the extent that
such Bank determines in good faith that the interest rate or margin on the
relevant Loans appropriately accounts for any Additional Costs and (iii) unless
demand thereunder is made in accordance with a policy of the Bank being applied
in good faith to all borrowers similarly situated.
(e)    Prescribed Forms. (i) Each Bank that is not incorporated under the laws
of the United States of America or a state thereof agrees that it will, to the
extent it has not previously done so, deliver to the Borrower or the
Administrative Agent (and if to the latter, the Administrative Agent agrees that
it will deliver to the Borrower) two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, or successor applicable form, as
the case may be, certifying that such Bank or Administrative Agent is entitled
to receive payments under this Agreement and under the Notes without deduction
or withholding of any United States federal income taxes. Each Bank further
undertakes to deliver to the Borrower or the Administrative Agent (and if to the
latter, the Administrative Agent agrees that it will deliver to the


23



--------------------------------------------------------------------------------




Borrower) (i) two further duly completed copies of the said Form W-8BEN or
W-8ECI, or successor applicable forms, as the case may be, on or before the date
that any such form expires or becomes obsolete or after the occurrence of any
event requiring a change in the most recent form previously delivered by it, and
such extensions or renewals thereof as may reasonably be requested by the
Borrower, certifying that such Bank or Administrative Agent is entitled to
receive payments under this Agreement and under any Notes without deduction or
withholding of any United States federal income taxes, unless in any such cases
an event (including without limitation any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent a Bank
from duly completing and delivering any such form with respect to it and such
Bank advises the Borrower or the Administrative Agent (and the Administrative
Agent agrees that it will advise the Borrower) that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax and (ii) two duly completed copies of any other form or certification
that may become applicable to such Bank certifying that such Bank or
Administrative Agent is entitled to receive payments under this Agreement and
under any Notes without deduction or withholding of any United States federal
income taxes.
(ii)    If a payment made to a Bank hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct or withhold
from such payment.
Section 4.05.    Unavailability and Impracticability. If, after the date hereof,
a Bank shall have determined in good faith that the making or maintenance of all
or any part of such Bank’s Eurodollar Loans has been made (i) unlawful because
of compliance by such Bank with any law or guideline or interpretation or
administration thereof by any official body charged with the interpretation or
administration thereof, in each case issued after the date hereof, or with any
request or directive made after the date hereof of such body (whether or not
having the effect of law) or (ii) impracticable because deposits in Dollars in
the amounts and requested maturities of such Loans are not available to the Bank
in the applicable interbank market or that the rate applicable to such Loans
will not adequately reflect the cost to such Bank of making, funding or
maintaining such Loans for the applicable Interest Period, then the
Administrative Agent, upon receipt of written notice of such determination by
such Bank, shall forthwith advise the other Banks and the Borrower thereof.
After the date specified in such notice and until such time as the
Administrative Agent, upon receipt of written notice to it by such Bank, shall
notify the Borrower and the other Banks that the circumstances specified by it
in such notice no longer apply, then notwithstanding any other provision of this
Agreement:




24




--------------------------------------------------------------------------------




(i)    the Eurodollar Loans of such Bank shall automatically be converted to ABR
Loans, without any requirement of compliance by the Borrower with Section 3.05,
4.03 or 4.04, on (x) the last day of the outstanding Interest Period or Periods
applicable thereto, unless awaiting such date is unlawful or (y) if awaiting
such date is unlawful, immediately upon the receipt by the applicable Borrower
of such notice; and
(ii)    the obligation of such Bank to make, convert ABR Loans into, or continue
for an additional Interest Period, Eurodollar Loans shall be suspended, and, if
the Borrower shall request in a Borrowing Request or Conversion Request that
such Bank make a Eurodollar Loan, the Loan requested to be made by such Bank
shall instead be made as an ABR Loan.
Such Bank shall promptly notify the Administrative Agent, which thereupon shall
promptly notify the Borrower, when such specified circumstances no longer apply.
Section 4.06.    Substitution of Banks. If any Bank (a) shall request any
compensation or indemnity under Section 4.03 or 4.04, (b) shall give any notice
described in the first sentence of Section 4.05, (c) shall become a
Non-Consenting Bank or (d) is a Defaulting Bank, the Borrower shall have the
right to require such Bank to assign all its interests, rights and obligations
under this Agreement to another Bank or financial institution identified by the
Borrower with the assistance of the Administrative Agent (and the Administrative
Agent agrees to use its reasonable efforts so to assist the Borrower); provided,
however, that (i) such assignment shall not conflict with any applicable
statute, law, rule, regulation, order or decree of any Governmental Authority,
(ii) the assigning Bank shall have received from the Borrower and/or such
assignee full payment of the principal of all then-outstanding Loans made by
such Bank hereunder, together with accrued and unpaid interest thereon, and
(provided that such Bank has complied with its obligations under Section
4.04(c)) all other amounts owed to it hereunder and (iii) such assignee shall be
reasonably acceptable to the Administrative Agent (as confirmed in writing by
the Administrative Agent).
Section 4.07.    Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable benefit of each Bank (i) on the second
anniversary of the Effective Date, an amount equal to twenty-five percent (25%)
of the aggregate principal amount of the Loans made by the Banks on the
Effective Date (less any amounts prepaid in accordance with Section 2.06), and
(ii) on the Maturity Date, the then outstanding aggregate principal amount of
the Loans made by the Banks.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants that:
(a)    Corporate Existence and Power. The Borrower has been duly organized and
is validly existing and, to the extent applicable, in good standing under the
laws of its




25



--------------------------------------------------------------------------------




jurisdiction of organization, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as presently conducted.
(b)    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of each of the Credit
Documents are within the corporate powers of the Borrower and have been duly
authorized by all necessary corporate action of the Borrower, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene in any material respect, or constitute a material default
under, any provision of applicable law or regulation or of the certificate of
incorporation or by-laws (or similar constitutive instruments) of the Borrower
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or result in the creation or imposition of any
material Lien on any asset of the Borrower or any Material Subsidiary.
(c)    Binding Effect. This Agreement constitutes a valid and binding agreement
of the Borrower, and each Note will constitute a valid and binding obligation of
the Borrower when executed and delivered by the Borrower in accordance with this
Agreement, in each case enforceable in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws relating to or affecting creditors’ rights
generally, and to general equity principles, regardless of whether considered in
a proceeding in equity or at law.
(d)    Financial Information. (i) The consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of December 31, 2011 and the related
consolidated statements of income, cash flows and changes in shareholders’
equity for the fiscal year then ended, reported on by PricewaterhouseCoopers LLP
and filed with the SEC in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2011, and the unaudited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of March 31, 2012 and
the related consolidated statements of income and cash flows of the Borrower and
its Consolidated Subsidiaries for the three-month period ended on such date
filed with the SEC in the Borrower’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2012, copies of which have been made available to each
of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
dates and its consolidated income and cash flows and, in the case of the
Borrower’s Form 10-K, changes in shareholders’ equity for such periods.
(ii)    Except as publicly disclosed by the Borrower prior to the Effective
Date, as of the Effective Date, there has been no material adverse change since
December 31, 2011 in the business, consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole.
(e)    Litigation. (i) There is no action, suit or proceeding before any court,
arbitrator or governmental body, agency or official pending, or to the knowledge
of the Borrower, threatened, against the Borrower or any Subsidiary which in any
manner seeks to avoid the obligations of the Borrower to repay Loans. (ii) As of
the Effective Date, there is




26




--------------------------------------------------------------------------------




no action, suit or proceeding before any court, arbitrator or governmental body,
agency or official pending, or to the knowledge of the Borrower, threatened,
against the Borrower or any Subsidiary in which there is a reasonable
possibility of an adverse decision which would be reasonably likely to
materially and adversely affect the business, consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, except as disclosed (x) in the reports or
financial statements referred to in Section 5.01(d) or (y) in Schedule 5.01(e).
(f)    Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Plan, except to the extent
that any failure so to be in compliance would not, individually or in the
aggregate, materially and adversely affect the business, consolidated financial
position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole. As of the Effective Date, no
member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA, except to the extent that any
such waivers, failures and liabilities would not, individually or in the
aggregate, materially and adversely affect the business, consolidated financial
position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole.
(g)    Taxes. United States federal income tax returns of the Borrower and its
domestic Subsidiaries have been examined and closed through the fiscal year
ended December 31, 2009. the Borrower and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all material taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary, except for assessments being contested in good faith by appropriate
proceedings and as to which the Borrower or such Subsidiary has set aside
adequate reserves on its books. The charges, accruals and reserves on the books
of the Borrower and its Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate in all
material respects.
(h)    Material Subsidiaries. Each Material Subsidiary has been duly organized
and is validly existing and, to the extent applicable, in good standing under
the laws of its jurisdiction of organization, and has all corporate powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except to the extent that the failure of
any of the foregoing would not, individually or in the aggregate, materially and
adversely affect the business, consolidated financial position or consolidated
results of operations of the Borrower and its Consolidated Subsidiaries,
considered as a whole.




27



--------------------------------------------------------------------------------




(i)    Investment Company Act. The Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
(j)    Disclosure. All information heretofore furnished by the Borrower to the
Administrative Agent or any Bank in writing for purposes of or in connection
with this Agreement or any transaction contemplated hereby, taken as a whole,
was true and accurate in all material respects or based on reasonable estimates
on the date as of which such information is stated or certified and the Borrower
has disclosed to the Banks in writing (including in any materials publicly filed
by the Borrower with the SEC) any and all facts known to the Borrower which it
reasonably believes materially and adversely affect or may materially and
adversely affect (to the extent the Borrower can now reasonably foresee) the
business, consolidated financial position or consolidated results of operations
of the Borrower and its Consolidated Subsidiaries, considered as a whole.
(k)    Environmental Matters. In the ordinary course of its business, the
Borrower conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Borrower and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Borrower has reasonably
concluded that, as of the Effective Date, Environmental Laws are unlikely to
have a material adverse effect on the business, consolidated financial
condition, or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole.
(l)    Federal Reserve Regulations. After giving effect to the application of
the proceeds of each Loan, not more than 25% of the value of the consolidated
assets of the Borrower (based on book value or another reasonable measure) will
consist of or be represented by “margin stock” within the meaning of Regulation
U of the Federal Reserve Board.
ARTICLE 6
CONDITIONS PRECEDENT
Section 6.01.    Conditions to Effectiveness. This Agreement shall not become
effective until the earliest date (the “Effective Date”) on which each of the
following conditions precedent shall have been satisfied, or waived in writing
by the Banks:
(a)    Agreements. The Administrative Agent shall have received counterparts of
this Agreement, duly executed and delivered by each of the Banks, the Borrower
and the


28




--------------------------------------------------------------------------------




Administrative Agent (or in the case of any such party as to which an executed
counterpart shall not have been received, the Administrative Agent shall have
received, in form satisfactory to it, telecopy or other written confirmation
from such party of its execution of a counterpart of this Agreement).
(b)    Evidence of Corporate Action. The Administrative Agent shall have
received the following:
(i)     a copy of the Restated Certificate of Incorporation, as amended, of the
Borrower, certified as of a recent date not later than the Effective Date by the
Secretary of State of the State of New York, and a certificate as to the good
standing of the Borrower as of a date not earlier than ten Domestic Business
Days prior to the Effective Date, from such Secretary of State;
(ii)    a certificate of the Secretary or Assistant Secretary of the Borrower,
dated the Effective Date, and certifying (1) that attached thereto is a true and
complete copy of the by-laws of the Borrower as in effect on such date and at
all times since the date of the resolutions described in clause (2) below, (2)
that attached thereto is a true and complete copy of resolutions duly adopted by
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of this Agreement, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (3) that the certificate
of incorporation of the Borrower has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (b)(i) above, and (4) as to the incumbency and signature of each
officer executing this Agreement or any document delivered in connection
herewith on behalf of the Borrower;
(iii)    a certificate of a Responsible Officer of the Borrower as to the
incumbency and signature of the Secretary or Assistant Secretary of the Borrower
executing the certificate described in clause (b)(ii) above; and
(iv)    a certificate of a Responsible Officer of the Borrower, dated the
Effective Date, stating that (1) the representations and warranties set forth in
Section 5.01 are correct on and as of the Effective Date and (2) no Default or
Event of Default has occurred and is continuing.
(c)    Legal Opinions. The Administrative Agent shall have received an opinion
of the General Counsel of the Borrower, substantially in the form of Exhibit E-1
hereto, an opinion of Sidley Austin LLP, substantially in the form of Exhibit
E-2 hereto, and an opinion of Shearman & Sterling LLP, counsel to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.
(d)    Other Documents.  Such other documents as the Administrative Agent or any
Bank may reasonably request in order to satisfy its “know your customer” or
related requirements.




29



--------------------------------------------------------------------------------




(e)    Borrowing Request. The Administrative Agent shall have received from the
Borrower a Borrowing Request, in the appropriate form and in the manner
contemplated hereby.
Section 6.02.    Satisfaction of Conditions Precedent. Acceptance by the
Borrower of the proceeds of any Loan shall be deemed to constitute a
certification of the Borrower that, as of the relevant Borrowing Date, each of
the applicable conditions precedent in Section 6.01 has been satisfied or waived
in writing.
ARTICLE 7
COVENANTS
Section 7.01.    Affirmative Covenants. The Borrower agrees that, so long as any
Bank has in effect any Commitment hereunder or any amount payable on any Loan
remains unpaid:
(a)    Financial Information. The Borrower will deliver to the Administrative
Agent:
(i)    subject to Section 10.06(d), as soon as available and in any event within
75 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such fiscal year and the related consolidated statements of income, cash flows
and changes in shareholders’ equity for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on in a manner acceptable to the SEC by PricewaterhouseCoopers LLP or other
independent public accountants of nationally recognized standing;
(ii)    subject to Section 10.06(d), as soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statement of income for such quarter and the portion of the fiscal
year ended at the end of such quarter and the related consolidated statement of
cash flows for the portion of the fiscal year ended at the end of such quarter,
all reported in a manner acceptable to the SEC and certified as to fairness of
presentation, GAAP and consistency by a Responsible Officer of the Borrower;
(iii)    simultaneously with the delivery of each set of financial statements
referred to in clauses (i) and (ii) above, a certificate of a Responsible
Officer of the Borrower (A) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the
requirements of Sections 7.02(c) and 7.02(d) on the date of such financial
statements and (B) stating whether any Default or Event of Default exists on the
date of such certificate and, if any Default




30




--------------------------------------------------------------------------------




or Event of Default then exists, setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;
(iv)    simultaneously with the delivery of each set of financial statements
referred to in clause (i) above, a statement of the firm of independent public
accountants which reported on such statements (A) whether anything has come to
their attention to cause them to believe that any Default or Event of Default
existed on the date of such statements and (B) confirming the calculations set
forth in the officer’s certificate delivered simultaneously therewith pursuant
to clause (iii) above;
(v)    within five days of any Responsible Officer of the Borrower obtaining
knowledge of any Default or Event of Default, if such Default or Event of
Default is then continuing, a certificate of a Responsible Officer of the
Borrower stating that such certificate is a “Notice of Default” and setting
forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;
(vi)    subject to Section 10.06(d), promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;
(vii)    subject to Section 10.06(d), promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have filed
with the SEC;
(viii)    if and when any member of the ERISA Group (A) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which could reasonably be expected to constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC, (B) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice, (C) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice, (D) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application, (E) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC, (F) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice, or (G) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under




31



--------------------------------------------------------------------------------




ERISA or the Code, a certificate of the Treasurer or chief financial officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or the applicable member of the ERISA Group is required or
proposes to take; and
(ix)    from time to time, such additional information regarding the financial
position or business of the Borrower (including notification of any change in
the ratings assigned to the Borrower by S&P or Moody’s) as the Administrative
Agent, at the request of any Bank, may reasonably request.
(b)    Maintenance of Property; Insurance. (i) The Borrower will keep, and will
cause each Material Subsidiary to keep, all material property useful and
necessary in its business in substantial good working order and condition,
ordinary wear and tear excepted.
(ii)    The Borrower will, and will cause each Material Subsidiary to, maintain
(either in the name of the Borrower or in such Material Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Banks, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.
(c)    Continuation of Business. The Borrower and its Subsidiaries will continue
to engage in business of the same general type as conducted by the Borrower and
its Subsidiaries on the date hereof, considered as a whole. The Borrower will
preserve, renew and keep in full force and effect, and will cause each Material
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
contained in this sentence shall be deemed to prevent the Borrower or any
Subsidiary from consummating any transaction not prohibited by Section 7.02(a).
(d)    Compliance with Law. The Borrower will comply, and cause each Subsidiary
to comply, with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation and to
the extent applicable, anti-terrorism and money laundering laws, Environmental
Laws, ERISA and the rules and regulations thereunder) except (i) where the
necessity of compliance therewith is contested in good faith by appropriate
proceedings or (ii) where failure so to comply would not have a material adverse
effect on the business, consolidated financial position or consolidated results
of operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.
(e)    Books, Records and Inspection. The Borrower will keep, and will cause
each Subsidiary to keep, proper books of record and account in which full, true
and correct entries shall be made of all financial transactions and the assets
and business of the Borrower and its Subsidiaries so as to permit the
preparation of financial statements of the Borrower and its Subsidiaries in
accordance with GAAP; and will permit, and will cause




32




--------------------------------------------------------------------------------




each Subsidiary to permit, representatives of any Bank at such Bank’s expense to
visit and inspect any of its properties, to examine and make abstracts from any
of its books and records and to discuss its affairs, finances and accounts with
its officers, employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired.
(f)    Use of Proceeds. The proceeds of each Loan (i) will be used by the
Borrower for the purposes described in Section 2.08 and (ii) will not be used by
the Borrower in violation of any applicable law or regulation, including
Regulation U and Regulation X of the Federal Reserve Board.
Section 7.02.    Negative Covenants. The Borrower agrees that, so long as any
Bank has any Commitment hereunder or any Loan remains unpaid:
(a)    Mergers, Consolidations and Sales of Assets. The Borrower will not
consolidate with or merge with or into any other person or sell, convey or
otherwise transfer its properties or assets substantially as an entirety to any
Person or Persons, except that the Borrower may merge with a person that is a
U.S. corporation, so long as the Borrower is the corporation surviving such
merger and no Default or Event of Default shall have occurred or be continuing
immediately after such merger.
(b)    Negative Pledge. The Borrower will not, and will not permit any
Subsidiary to, create, assume or suffer to exist any Lien on any asset
(including, without limitation, any stock of any Material Subsidiary) now owned
or hereafter acquired by it, except:
(i)    Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;
(ii)    any Lien on any assets securing Debt (including Capital Leases) incurred
or assumed for the purpose of financing all or any part of the cost of acquiring
such asset, provided that such Lien attaches to such asset concurrently with or
within 90 days after the acquisition thereof;
(iii)    any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section 7.02(b), provided that such Debt is not increased and is
not secured by any additional assets;
(iv)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Consolidated Subsidiary and not created in contemplation of such
acquisition;
(v)    Liens for taxes or assessments and similar charges either (A) not
delinquent or (B) being contested in good faith by appropriate proceedings and
as to which adequate reserves have been set aside on the books of the Borrower
and its Subsidiaries;




33



--------------------------------------------------------------------------------




(vi)    Liens arising out of judgments or orders against the Borrower or any
Consolidated Subsidiary with respect to which the Borrower or such Consolidated
Subsidiary shall in good faith be prosecuting an appeal or proceedings for
review, provided that (A) the Borrower or such Consolidated Subsidiary, as the
case may be, shall have secured, within 60 days after the creation thereof, an
effective stay of execution pending such appeal or review, and (B) except with
respect to (x) judgments and orders with respect to non-United States taxes
against Consolidated Subsidiaries organized or conducting a substantial portion
of their business outside the United States, and (y) judgments and orders for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order, the aggregate amount of such
judgments and orders shall not exceed $200,000,000;
(vii)    Liens for minor survey exceptions, or minor encumbrances, easements or
reservations of, or rights of others for, rights of way, sewers, electric lines,
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real properties, which encumbrances, easements, reservations,
rights and restrictions do not in the aggregate materially detract from the
value of the real properties of the Borrower and the Consolidated Subsidiaries,
considered as a whole, or materially impair their use in the operation of the
business of the Borrower or the Consolidated Subsidiary owning the same;
(viii)    Liens of Consolidated Subsidiaries securing Debt of such Consolidated
Subsidiaries to the Borrower;
(ix)    Liens in favor of the Administrative Agent or the Banks securing
obligations and liabilities of the Borrower hereunder;
(x)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate proceedings;
(xi)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and pension or
other social security laws or regulations;
(xii)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and
(xiii)    to the extent not covered by the foregoing, any other Liens incurred
in the ordinary course of business, provided that the aggregate amount of all
such other Liens shall not exceed $100,000,000 at any time outstanding.




34




--------------------------------------------------------------------------------




(c)    Interest Coverage Ratio. As of the last day of each fiscal quarter of the
Borrower, the Interest Coverage Ratio will not be less than 4.00:1.0.
(d)    Leverage Ratio. As of the last day of each fiscal quarter of the
Borrower, the ratio of (i) Consolidated Funded Debt on such date to (ii)
Consolidated EBITDA for the period of four fiscal quarters ending on such date,
will not be greater than the applicable ratio set forth in the grid below:
Fiscal Quarter Ended
Leverage Ratio
June 30, 2012
4.00:1.0
September 30, 2012
4.00:1.0
December 31, 2012
4.00:1.0
March 31, 2013
4.00:1.0
June 30, 2013
3.75:1.0
September 30, 2013
3.75:1.0
December 31, 2013
3.75:1.0
March 31, 2014 and thereafter
3.50:1.0



ARTICLE 8
EVENTS OF DEFAULT
Section 8.01.    Events of Default. If one or more of the following events
(each, an “Event of Default”) shall have occurred and be continuing:
(a)    The Borrower shall fail to pay when due any principal of any Loan or
shall fail to pay within five Domestic Business Days after the date when due any
interest, fee or other amount payable hereunder;
(b)    The Borrower shall fail to observe or perform any of its covenants
contained in Section 7.01(a)(v), 7.01(c) (as to the preservation of the
Borrower’s corporate existence) or Section 7.02;
(c)    The Borrower shall fail to observe or perform any of its covenants or
agreements contained in this Agreement (other than those covered by clause (a)
or (b) above) for 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Bank;
(d)    Any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant hereto shall prove to have been incorrect in any
material respect when made or deemed made (it being understood that good faith
projections that are reasonable when made shall not be considered
representations, warranties, certifications or statements for purposes of this
Section 8.01(d));


35



--------------------------------------------------------------------------------




(e)    The Borrower or any Material Subsidiary shall fail to make any payment in
respect of Debt, other than Debt under any Credit Document, having an aggregate
principal or face amount of $100,000,000 or more when due or within any
applicable grace period;
(f)    Any event or condition (other than those covered by clause (e) above)
shall occur which (i) results in the acceleration of the maturity of Debt (other
than Debt under any Credit Document) of the Borrower or any Material Subsidiary
having an aggregate principal amount of $100,000,000 or more or (ii) would
presently cause or allow the maturity of any Debt (other than Debt under any
Credit Document) of the Borrower or any Material Subsidiary having an aggregate
principal amount of $100,000,000 or more to be accelerated;
(g)    The Borrower or any Material Subsidiary shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due (or admit such failure in writing), or shall take any corporate
action to authorize any of the foregoing;
(h)    An involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Material Subsidiary under
the Federal bankruptcy laws as now or hereafter in effect;
(i)    Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $100,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition
specified in Section 4042(a)(1) of ERISA, shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or there shall occur a complete or partial withdrawal from,
or a default, within the meaning of Section 4219(c)(5) of ERISA, with respect
to, one or more Multiemployer Plans which could cause one or more members of the
ERISA Group to incur a current payment obligation in excess of $100,000,000;
(j)    Judgments or orders for the payment of money in excess of $100,000,000 in
the aggregate shall be rendered against the Borrower or any Material Subsidiary
and such


36




--------------------------------------------------------------------------------




judgments or orders shall continue unsatisfied and unstayed for a period of more
than 30 days; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 8.01(j) if and for so long as (i) the amount
of such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or
(k)    A Change of Control of the Borrower;
then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Banks, by notice to the Borrower, terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Banks, by
notice to the Borrower, declare the Loans and any Notes (together with accrued
interest thereon) to be, and such Notes shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that in the case of any
of the Events of Default specified in clause (g) or (h) above with respect to
the Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or the Banks, the Commitments shall thereupon terminate and
the Loans and any Notes (together with accrued interest thereon) shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrower.
Section 8.02.    Notice of Default. The Administrative Agent shall give written
notice to the Borrower of the occurrence of any Event of Default under Section
8.01(c) promptly upon being requested to do so by any Bank and shall thereupon
notify all the Banks thereof.
ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE BANKS
Section 9.01.    Authorization and Action. Each Bank hereby irrevocably appoints
Citibank, N.A. to act on its behalf as the Administrative Agent hereunder and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article 9 are solely for the benefit of the
Administrative Agent and the Banks and, except with respect to Section 9.06, the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any Notes (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 9.02.    Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Bank as any other Bank and may exercise the same as though it were
not the Administrative Agent and the




37



--------------------------------------------------------------------------------




term “Bank” or “Banks” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as a Bank. Such Person and its
affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.
Section 9.03.    Duties of Administrative Agent; Exculpatory Provisions.
(a)      The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:


(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Banks (or such other number or percentage of
the Banks as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Bank in violation of any debtor relief
law; and


(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its affiliates that is communicated to or
obtained by it or any of its affiliates in any capacity.


(b)     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.04 or 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default or the event
or events that give or may give rise to any Default or Event of Default unless
and until the Borrower or any Bank shall have given notice to the Administrative
Agent describing such Default or Event of Default and such event or events.
(c)     The Administrative Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement, (ii) the
contents of any certificate, report or other


38




--------------------------------------------------------------------------------




document delivered hereunder or in connection herewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created
hereby or (v) the satisfaction of any condition set forth in Article 6 or
elsewhere herein, other than (but subject to the foregoing clause (ii)) to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)     Nothing in this Agreement shall require the Administrative Agent or any
of its Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Bank and each Bank confirms to the
Administrative Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Administrative Agent or any of its Related Parties.
Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of any Loan that by its terms must be fulfilled to the
satisfaction of a Bank, the Administrative Agent may presume that such condition
is satisfactory to such Bank unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Bank prior to the making of such Loan, and such Bank
shall not have made available to the Administrative Agent such Bank’s Pro Rata
Share of the Loans. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub‑agents appointed by the Administrative Agent. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. Each such sub‑agent and the Related Parties of the Administrative Agent
and each such sub‑agent shall be entitled to the benefits of all provisions of
this Article 9 and Section 10.10 (as though such sub-agents were the
“Administrative Agent” under this Agreement) as if set forth in full herein with
respect thereto.
Section 9.06.    Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Banks and the
Borrower. Upon receipt of any such notice of resignation, the Required Banks,
with the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed) shall have the right to appoint a successor,
which shall be a commercial bank or an affiliate of a Bank with an office in New
York, New York, or an affiliate of any such bank with an office in New York, New
York. If no such


39



--------------------------------------------------------------------------------




successor shall have been so appointed by the Required Banks and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Banks) (the “Resignation Effective Date”), then the retiring
Administrative Agent may with the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) on behalf of the Banks
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Bank
pursuant to clause (e) of the definition thereof, the Required Banks may, to the
extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the prior
written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), appoint a successor. If no such successor shall have been
so appointed by the Required Banks and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Banks)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank
directly, until such time, if any, as the Required Banks appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article 9 and Section 10.10 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Section 9.07.    Non-Reliance on Administrative Agent and Other Banks.
(a) Each Bank confirms to the Administrative Agent, each other Bank and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on the Administrative Agent, any
other Bank or any of their respective Related Parties, of evaluating the merits
and risks (including tax, legal, regulatory, credit, accounting and other
financial matters) of (x) entering into this Agreement, (y) making Loans and
other extensions of credit hereunder and (z) in taking or not taking actions
hereunder, (ii) is financially able to bear


40




--------------------------------------------------------------------------------




such risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder is suitable and appropriate for
it.
(b)    Each Bank acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement, (ii) that it has, independently and without
reliance upon the Administrative Agent, any other Bank or any of their
respective Related Parties, made its own appraisal and investigation of all
risks associated with, and its own credit analysis and decision to enter into,
this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, any other Bank or any of their respective Related Parties,
continue to be solely responsible for making its own appraisal and investigation
of all risks arising under or in connection with, and its own credit analysis
and decision to take or not take action under, this Agreement based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
(i)    the financial condition, status and capitalization of the Borrower;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with this Agreement;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Loan, and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and
(iv)    the adequacy, accuracy and/or completeness of the information delivered
by the Administrative Agent, any other Bank or by any of their respective
Related Parties under or in connection with this Agreement, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
this Agreement.
Section 9.08.    Indemnification. Each Bank agrees (which agreement shall
survive repayment of the Loans) to indemnify the Administrative Agent, to the
extent not reimbursed by the Borrower, ratably in accordance with its Pro Rata
Share in effect on the date on which indemnification is sought (or, if
indemnification is sought after the date upon which the Commitment shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with its respective Pro Rata Share immediately prior to such date), from and
against any and all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of any
Credit Document, or any action taken or omitted to be taken by the
Administrative Agent under any Credit Document; provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Administrative Agent or
any of its officers or employees. Without limiting the foregoing, each Bank
agrees to reimburse the Administrative Agent promptly upon demand for its Pro
Rata Share of any out-of-pocket expenses (including counsel fees) incurred by
the Administrative Agent in such capacity in


41



--------------------------------------------------------------------------------




connection with the enforcement of, or legal advice in respect of rights or
responsibilities under, any Credit Document or any amendments or supplements
hereto or thereto, to the extent that the Administrative Agent is not reimbursed
for such expenses by the Borrower.
Section 9.09.    Sharing of Payments and Expenses. All funds for the account of
the Banks received by the Administrative Agent in respect of payments made by
the Borrower pursuant to, or from any Person on account of, any Credit Document
shall be distributed forthwith by the Administrative Agent among the Banks,
ratably in proportion to their respective interests therein. In the event that
any Bank shall receive from the Borrower or any other source any payment of, on
account of, or for or under any Credit Document (whether received pursuant to
the exercise of any right of set-off, banker’s lien, realization upon any
security held for or appropriated to such obligation or otherwise as permitted
by law) other than in proportion to its Pro Rata Share, except for amounts
payable to such Bank under Section 4.03, 4.04, 4.06 or 4.07 hereof, then such
Bank shall purchase at par from each other Bank so much of its interest in
obligations of the Borrower as shall be necessary in order that each Bank shall
share such payment with each of the other Banks in proportion to each Bank’s Pro
Rata Share. In the event that any purchasing Bank shall be required to return
any excess payment received by it, the purchase shall be rescinded and the
purchase price restored to the extent of such return, but without interest.
Section 9.10.    Other Agents. None of the Banks identified on the facing page
or signature pages of this Agreement as a “joint lead arranger”, “joint book
runner”, “syndication agent” or “documentation agent”, or any affiliate of such
Banks, shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of any Bank, those applicable
to all Banks as such. Without limiting the foregoing, none of the Banks so
identified (or such affiliates) shall have or be deemed to have any fiduciary
relationship with any Bank. Each Bank acknowledges that it has not relied, and
will not rely, on any of the Banks so identified (or such affiliates) in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


ARTICLE 10
MISCELLANEOUS
Section 10.01.    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Section 10.02.    Set-off. Each Bank is hereby authorized at any time and from
time to time upon the occurrence of an Event of Default that is continuing, to
the fullest extent permitted by law, to set-off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Debt at any time owing by such Bank to or for the credit or the account of
the Borrower against any and all payment obligations of the Borrower under this
Agreement then due to such Bank, irrespective of whether such Bank shall have
made any demand under this Agreement. The rights of each Bank under this Section
10.02 are in addition to any


42




--------------------------------------------------------------------------------




other rights and remedies (including other rights of set-off) which such Bank
may have. Any Bank exercising its rights under this Section 10.02 shall give
notice thereof to the Borrower and the Administrative Agent concurrently with or
prior to the exercise of such rights, provided that the failure to give such
notice shall not affect the validity of such set-off and application.
Section 10.03.    Expenses. The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and any Banks,
including the reasonable fees and disbursements of one firm of counsel chosen
from time to time to represent the Banks as a group in connection with the
negotiation, execution and administration of the Credit Documents, and including
the reasonable fees and disbursements of counsel, if necessary, in connection
with the enforcement of any provisions of the Credit Documents.
Section 10.04.    Amendments. Any provision of this Agreement may be amended,
modified, supplemented or waived if, but only if, such amendment, modification,
supplement or waiver is in writing and is signed by the Borrower and the
Required Banks (and, if the rights or duties of the Administrative Agent are
affected thereby, by the Administrative Agent); provided that no such amendment,
modification, supplement or waiver shall, unless signed by each Bank directly
affected thereby, (i) subject to Section 2.04, increase the Commitment of any
Bank, (ii) reduce the principal of or rate of interest on any Loan or any fees
hereunder or (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment; and provided further that no such amendment, modification,
supplement or waiver shall, unless signed by all the Banks, amend or waive the
provisions of this Section 10.04, the definition of “Required Banks” or any
provision that explicitly requires the consent of all the Banks.
Section 10.05.    Cumulative Rights and No Waiver. Each and every right granted
to the Administrative Agent and the Banks under any Credit Document, or allowed
them by law or equity, shall be cumulative and may be exercised from time to
time. No failure on the part of the Administrative Agent or any Bank to
exercise, and no delay in exercising, any right will operate as a waiver
thereof, nor will any single or partial exercise by the Administrative Agent or
any Bank of any right preclude any other or future exercise thereof or the
exercise of any other right.
Section 10.06.    Notices. (a) Except as specified in Articles 1, 2 or 3 or
subsection (b) below, any communication, demand or notice to be given hereunder
will be duly given when delivered in writing or by telecopy to a party at its
address as indicated below.
A communication, demand or notice given pursuant to this Section 10.06 shall be
addressed:
If to the Borrower, to the Borrower at (or in care of):
Avon Products, Inc.
601 Midland Avenue
Rye, New York 10580
Telephone: 914-935-2764
Attention: Mr. Richard J. Valone
Vice President and Treasurer




43



--------------------------------------------------------------------------------




with a copy to:
Avon Products, Inc.
1345 Avenue of the Americas
New York, New York 10105
Telephone: 212-282-5000
Attention: General Counsel


If to the Administrative Agent, to it at:
Citibank, N.A.
Building #3
1615 Brett Road
New Castle, Delaware 19720
Telephone: 302-894-6011
Attention: Bank Loan Syndications
provided, that notices to be given pursuant to Articles 2, 3 or 4 hereunder
shall be given to the Administrative Agent at;
Citibank, N.A.
Building #3
1615 Brett Road
New Castle, Delaware 19720
Telephone: 302-894-6011
Attention: Bank Loan Syndications
If to any Bank, to it at the address designated as its address for notices
included in its Administrative Questionnaire.
Unless otherwise provided herein, any notice which is required to be given in
writing or by telephone pursuant to the terms of this Agreement may be given by
telecopy or facsimile transmission. Any party from time to time may change its
address for notices by notice to the other Banks, the Administrative Agent and
the Borrower in the manner provided in this subsection.
(b)    Subject to subsection (d) below, so long as Citibank or any of its
affiliates is the Administrative Agent, materials required to be delivered
pursuant to Section 7.01(a)(i), (ii), (vi) and (vii) shall be delivered to the
Administrative Agent in an electronic medium in a format reasonably acceptable
to the Administrative Agent and the Banks by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments and other material relating to this Agreement, the Notes or any of
the transactions contemplated hereby (collectively, the “Communications”)
available to the Banks by posting such notices on Intralinks or a substantially
similar electronic system (the “Platform”). The Borrower acknowledges that (i)
the distribution of material through an electronic medium is not necessarily
secure and that there are


44




--------------------------------------------------------------------------------




confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. To the fullest extent permitted under applicable law, the Borrower
agrees that no warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.
(c)    Each Bank agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Bank for purposes of this Agreement; provided that if
requested by any Bank the Administrative Agent shall deliver a copy of the
Communications to such Bank by email. Each Bank agrees (i) to notify the
Administrative Agent in writing of such Bank’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Bank becomes a party to this Agreement (and from time
to time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Bank) and (ii) that any Notice may be sent to
such e-mail address.
(d)    For purposes of Sections 7.01(a)(i), (ii), (vi) and (vii), the Borrower
shall be deemed to have effectively delivered any financial statement required
to be delivered under Section 7.01(a)(i) or (ii), registration statement, proxy
statement or report on Form 8-K, 10-K or 10-Q to the Administrative Agent and
the Banks when such financial statement, registration statement, proxy statement
or report is posted on the Internet at the SEC’s website at www.sec.gov.
Section 10.07.    Severability. If any one or more of the provisions contained
in this Agreement shall be invalid, illegal or unenforceable in any respect
under any law, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
Section 10.08.    Parties in Interest. (a) Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of the Borrower and the
Banks and their respective successors. Except as permitted in Section 10.08(c),
no interest in the Commitment of any Bank or any Loan, nor any right of a Bank
under the Credit Documents, may be assigned to any Person that was not, prior to
such assignment, a Bank hereunder. No Borrower shall assign or delegate any of
its respective rights or obligations hereunder, without the prior written
consent of all the Banks. Any purported assignment in contravention of this
Section 10.08 shall be null and void.
(b)    Participations. Any Bank, in the ordinary course of its business and in
accordance with applicable law, may at any time grant to one or more banks or
other financial institutions (each, a “Participant”) participating interests in
its Commitment or any or all of its Loans. In the event of any such grant by a
Bank of a participating interest to a Participant, whether or not upon notice to
the Borrower and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with


45



--------------------------------------------------------------------------------




such Bank’s rights and obligations under this Agreement. Any agreement pursuant
to which any Bank may grant such a participating interest shall provide that
such Bank shall retain the sole right and responsibility to enforce the
obligations of the Borrower under the Credit Documents, including the right to
approve any amendment, modification, supplement or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Bank will not agree to any modification, amendment or waiver of this Agreement
described in the provisos to Section 10.04 without the consent of the
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.03 and 4.04 with respect to its participating interest;
provided that (i) subject to clause (ii) of this sentence, all amounts payable
to a Bank for the account of a Participant under Sections 4.03 and 4.04 shall be
determined as if such Bank had not granted such participation to the Participant
and (ii) no Participant shall be entitled to receive any greater payment under
Section 4.03 or 4.04 than such Bank would have been entitled to receive with
respect to the rights participated, unless (x) such transfer is made with the
Borrower’s prior written consent or by reason of the provisions of Section 4.04
requiring such Bank to designate a different lending office under certain
circumstances or at a time when the circumstances giving rise to such payment
did not exist and (y) such Participant agrees, for the benefit of the Borrower,
to comply with Section 4.04(e) as though it were a Bank. Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under this Agreement (the "Participant
Register"); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Loans or other obligations under this Agreement) except to the extent such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
(c)    Assignments. (i) Any Bank, in accordance with applicable law, may assign
all or a portion of its interests, rights and obligations under this Agreement
(including a portion or all of the Loans at the time owing to it) to one or more
banks or other financial institutions (each, an “Assignee”); provided, however,
that (A) each of the Borrower (other than during the existence of an Event of
Default under Section 8.01(a), (g) or (h)) and the Administrative Agent must
give its prior written consent (which consent shall not be unreasonably
withheld) to any such assignment (other than an assignment by a Bank to an
affiliate of such Bank or to a Federal Reserve Bank), (B) the amount of the
Loans of the assigning Bank (determined as of the date of such assignment)
subject to such assignment (other than in the case of an assignment to an
affiliate of the Bank or a Federal Reserve Bank) shall be in an amount equal to
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, unless the
Borrower otherwise consents (which consent shall not be unreasonably withheld),
(C) the parties to each such assignment (other than an assignment to a Federal
Reserve Bank) shall execute and deliver to the Administrative Agent for
recording in the Register an instrument evidencing such assignment, in
substantially the form of Exhibit D (an “Assignment and Acceptance”), and the
assigning Bank or the Assignee shall pay to the Administrative Agent an
assignment fee in cash equal to $1,000 (if the Assignee is already a Bank) or
$3,500 (otherwise), and (D) as of the date of such assignment, except with the
prior written consent of the Borrower and the Administrative Agent, the Assignee
shall not have any right to


46




--------------------------------------------------------------------------------




request compensation pursuant to Section 4.04 after giving effect to such
assignment (other than Indemnified Taxes but only to the extent that the
assignor Bank was so entitled). Upon acceptance and recording in the Register,
from and after the effective date specified in each Assignment and Acceptance,
which effective date shall be at least two Domestic Business Days after the
execution thereof, (A) the Assignee thereunder shall be a party hereto and, to
the extent of the Loans assigned by such Assignment and Acceptance, shall have
the rights and obligations of, and shall for all purposes be, a Bank under this
Agreement and (B) the assigning Bank thereunder shall, to the extent of the
Loans assigned by such Assignment and Acceptance, be released from such Loans
(and, in the case of an Assignment and Acceptance covering all of the Loans at
the time owing to the assigning Bank under this Agreement, including in the case
of an assignment pursuant to Section 4.06, such Bank shall cease to be a party
hereto). Notwithstanding the foregoing, any Bank may at any time assign or grant
a security interest in its Loans and its rights (but not its obligations) under
this Agreement, including to a Federal Reserve Bank; provided that no such
assignment or grant pursuant to this sentence shall release a Bank from any of
its obligations hereunder.
(ii)    By executing and delivering an Assignment and Acceptance, the Assignee
thereunder shall be deemed to confirm to and agree with the other parties hereto
as follows: (A) such Assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (B) such Assignee will independently and
without reliance upon the Administrative Agent, the assigning Bank or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (C) such Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof; and (D) such Assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Bank with the Loans assigned
to it.
(iii)    Notwithstanding the foregoing, an Assignee shall not, by virtue of an
Assignment and Acceptance, become a party to this Agreement or a “Bank”, or have
any rights to consent to or refrain from consenting to any amendment, waiver or
other modification of any provision of any Credit Document unless such Assignee
shall thereby have accepted a Loan hereunder; provided that no such amendment,
waiver or modification may reduce or postpone any payment of principal or
interest in respect of any Loan assigned to such Assignee thereby without the
written consent of such Assignee.
(d)    Federal Reserve Regulations. Notwithstanding any other provision of any
Credit Document, no Bank may sell, assign or participate all or any portion of
its Commitment or Loans hereunder to any “broker” or “dealer” (as defined in
Sections 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934) or any
other Person that is a “creditor” (as defined in Regulation T of the Federal
Reserve Board). By executing and delivering this Agreement, each Bank hereby
confirms that it is not such a “broker”, “dealer” or “creditor”.
Section 10.09.    [Intentionally Omitted].


47



--------------------------------------------------------------------------------




Section 10.10.    Indemnity. The Borrower agrees to indemnify the Administrative
Agent and each of the Banks and their respective affiliates and their respective
directors, partners, officers, employees, agents, advisors and controlling
persons (each such Person, an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties thereto of their
respective obligations hereunder or the consummation of the transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.10 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Borrower, any of its directors, security holders or creditors (other than
in the case where such litigation or proceeding is brought by the Borrower and
the Borrower prevails), an Indemnitee or any other person or an Indemnitee is
otherwise a party thereto. In no event, however, shall any Indemnitee be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). This Section 10.10 shall not apply with respect to Taxes
or Excluded Taxes other than any Taxes or Excluded Taxes that represent losses
or damages arising from any non-Tax claim.
The provisions of this Section 10.10 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the cancellation of the Total Commitment, the invalidity or
unenforceability of any term or provision of this Agreement or any Note, or any
investigation made by or on behalf of the Banks. All amounts due under this
Section 10.10 shall be payable in immediately available funds upon written
demand therefor.
Section 10.11.    Consent to Jurisdiction. Subject to the last sentence of this
Section 10.11, any judicial proceeding brought against any party to this
Agreement arising out of or relating to any Credit Document shall be brought in
any court of competent jurisdiction in the City and County of New York, and, by
its execution and delivery of this Agreement, the Borrower shall be deemed, to
the fullest extent permitted by law, to (a) accept, generally and
unconditionally, the exclusive jurisdiction of such courts, (b) irrevocably
waive any objection they may now or hereafter have as to the venue of any suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum and (c) consent that service of process upon any of them may
be made by certified or registered mail, return receipt requested, at their
address specified or determined in accordance with the provisions of Section
10.06 and service so made shall be deemed completed when received. Nothing
herein shall affect the right to serve process in any other manner permitted by
law or shall limit the right of the Administrative Agent, any Bank or the
Borrower to bring proceedings against any other party in the courts of any other
applicable jurisdiction.






48




--------------------------------------------------------------------------------




Section 10.12.    Confidentiality. Each of the Administrative Agent and the
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its affiliates and to
its and its affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives, in
all cases to the extent such affiliates and such managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors, and other
representatives are involved in the administration of this Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.12 and as to which
the Borrower is a third party beneficiary, to (i) any Assignee of or Participant
in, or any prospective Assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations under this Agreement or payments hereunder, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.12 or
(y) becomes available to the Administrative Agent, any Bank or any of their
respective affiliates on a nonconfidential basis from a source other than the
Borrower, unless such Information is being made available by a Person not known
after reasonable inquiry by the Administrative Agent, any Bank or any of their
respective affiliates to be required to maintain the confidentiality of such
Information; provided that, in the case of clause (b) and (c), if the
Administrative Agent or any Bank or any of their respective related parties is
required in the opinion of the Administrative Agent or such Bank’s counsel, as
applicable, to disclose by law, regulation, governmental or regulatory
authority, subpoena, court order or similar legal or regulatory process, any
Information, the Administrative Agent or such Bank, as applicable, shall (A)
except as limited by applicable law, subpoena, order or other legal or
regulatory process, give the Borrower written notice of such requirement or
request so that the Borrower may seek, at its sole cost and expense, an
appropriate protective order or other remedy; and (B) except with respect to
providing information requested by regulatory authorities, reasonably cooperate
with the Borrower, at the Borrower's sole cost and expense, to obtain such
protective order. Other than with respect to Information requested by regulatory
authorities, in the event that such protective order or other remedy is not
obtained or the Borrower waives its right to seek such order or other remedy,
the Administrative Agent or such Bank, as applicable, shall (or shall cause any
other Person to whom such request is directed to), without liability under this
Agreement, furnish only that portion of the Information which, on the advice of
the Administrative Agent or such Bank's counsel, as applicable, is legally
required or so compelled by law or regulation to be disclosed and, provided that
the Administrative Agent or such Bank, as applicable, gives the Borrower written
notice of the Information to be disclosed as far in advance of its disclosure as
practicable and use its reasonable efforts to obtain assurances that
confidential treatment will be accorded such information.




49



--------------------------------------------------------------------------------




The foregoing is in addition to and not in limitation of the provisions of any
confidentiality agreement between the Administrative Agent or any Bank and the
Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, provided that, in the case
of information received from the Borrower or any of its Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential.
Section 10.13.    Judgment. To the fullest extent permitted under applicable
law, the obligation of the Borrower in respect of any sum due from it in Dollars
to any Bank or the Administrative Agent hereunder shall, notwithstanding any
judgment in any other currency, be discharged only to the extent that on the
Domestic Business Day following receipt by such Bank or the Administrative Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Bank or the Administrative Agent (as the case may be) may in accordance
with normal banking procedures purchase Dollars with such other currency; if the
amount of Dollars so purchased is less than such sum due to such Bank or the
Administrative Agent (as the case may be) in Dollars, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Bank or the Administrative Agent (as the case may be) against such loss, and if
the amount of Dollars so purchased exceeds such sum due to any Bank or the
Administrative Agent (as the case may be) in Dollars, such Bank or the
Administrative Agent (as the case may be) agrees to remit to the Borrower such
excess.
Section 10.14.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all the counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 10.15.    Patriot Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the "Act"), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the "Loan Parties"), which information includes the name and address of
each Loan Party and other information that will allow such Bank to identify such
Loan Party in accordance with the Act.
Section 10.16.    No Fiduciary Duty. The Administrative Agent, each Bank and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Banks”), may have economic interests that conflict with those of
the Borrower.  The Borrower agrees that nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Banks and the Borrower, its
stockholders or its affiliates.  The Borrower acknowledges and agrees that (i)
the transactions contemplated by the Credit Documents are arm’s-length
commercial transactions between the Banks, on the one hand, and the Borrower, on
the other, (ii) in connection therewith and with the process leading to such
transaction each of the Banks is acting solely as a principal and not the agent
or fiduciary of the Borrower, its management, stockholders, creditors or any
other person,




50




--------------------------------------------------------------------------------




(iii) no Bank has assumed an advisory or fiduciary responsibility in favor of
the Borrower with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Bank or any of its affiliates has
advised or is currently advising the Borrower on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Credit Documents and (iv) the Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Borrower further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Bank has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transaction or the process leading thereto.
Section 10.17.    Waiver of Right to Jury. THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH OF THE BANKS WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THE CREDIT DOCUMENTS OR THE RELATIONSHIPS ESTABLISHED UNDER THE CREDIT
DOCUMENTS.
































51



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
AVON PRODUCTS, INC.


By: /s/ Richard Valone    
Name: Richard Valone
Title: Vice President and Treasurer


































































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


CITIBANK, N.A., as Administrative Agent


By: /s/ Shannon Sweeney    
Name: Shannon Sweeney
Title: Vice President


CITIBANK, N.A.


By: /s/ Shannon Sweeney    
Name: Shannon Sweeney
Title: Vice President










































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


SOVEREIGN BANK, N.A.


By: /s/ William Maag    
Name: William Maag
Title: Senior Vice President






















































































Signature



--------------------------------------------------------------------------------


GOLDMAN SACHS BANK USA


By: /s/ Mark Walton    
Name: Mark Walton
Title: Authorized Signatory








































































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


COMPASS BANK


By: /s/ Ramon Garcia    
Name: Ramon Garcia
Title: Vice President






































































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


HSBC BANK USA, NATIONAL ASSOCIATION


By: /s/ Alan Vitulich     
Name: Alan Vitulich
Title: Vice President








































































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.


By: /s/ J. Casey Cosgrove    
Name: J. Casey Cosgrove
Title: Director






















































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


THE NORTHERN TRUST COMPANY


By: /s/ Daniel J. Boote    
Name: Daniel J. Boote
Title: Senior Vice President










































































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Conan Schleicher    
Name: Conan Schleicher
Title: Vice President


























































































Avon - Signature Page to Term Loan Agreement



--------------------------------------------------------------------------------




Schedule 2.01
BANKS AND COMMITMENTS
Name of Bank
Commitment as of the Closing Date
Citibank, N.A.
(The Administrative Agent)
$
83,333,333.34


Sovereign Bank, N.A.
(Syndication Agent)
$
83,333,333.33


Goldman Sachs Bank USA (Documentation Agent)
$
83,333,333.33


Compass Bank (Documentation Agent)
$
75,000,000.00


HSBC Bank USA, National Association
$
75,000,000.00


Bank of America, N.A.
$
50,000,000.00


The Northern Trust Company
$
25,000,000.00


U.S. Bank National Association
$
25,000,000.00


 
 
Total:
$
500,000,000.00





















Schedule 2.01-1



--------------------------------------------------------------------------------




Schedule 5.01(e)
CERTAIN LITIGATION


•
The litigations, lawsuits, claims, investigations, compliance reviews and tax
contingencies referenced in the following: (i) the Borrower’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2011 and (ii) the Borrower’s
Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2012.

•
County of York Retirement Plan v. Avon Products, Inc. (filed in the New York
Supreme Court, New York County, Index No. 651673/2012).





































Schedule 5.01(e)-1



--------------------------------------------------------------------------------




Exhibit A
Form of Borrowing Request
[Date]
Citibank, N.A.
Building #3
1615 Brett Road
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Re: Borrowing Request
Dear Sirs:
Reference is made to the Term Loan Agreement, dated as of June 29, 2012 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”), among Avon Products, Inc. (the “Borrower”), the banks and other
lenders from time to time parties thereto and Citibank, N.A., as Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.02(a) of the Credit
Agreement that it requests a Loan, and in that connection sets forth below the
terms on which such Loan is requested to be made:
(A)    Borrowing Date1    _______________
(B)    Principal Amount2    $_______________
(C)    Interest Rate Basis    [ABR Loan] [Eurodollar Loan]
(D)    Interest Period and the last day thereof3    _______________
Very truly yours,
AVON PRODUCTS, INC.
By: _________________________________
Title:
__________________
1 
Must be a Business Day.

2 
Must be equal to $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

3 
1, 2, 3 or 6 months in the case of Eurodollar Loans. Not applicable to ABR
Loans.



Exhibit A-1



--------------------------------------------------------------------------------




Exhibit B
Form of Note
[Principal Amount]
_____ __, ____


AVON PRODUCTS, INC., a New York corporation(the “Borrower”), for value received,
promises to pay to the order of [BANK] (the “Bank”), on the Maturity Date, the
principal sum of [PRINCIPAL AMOUNT IN DOLLARS] or, if less, the aggregate
principal amount of the Loans made by the Bank to the Borrower pursuant to that
certain Term Loan Agreement, dated as of June 29, 2012 (as amended, modified,
supplemented or extended from time to time, the “Credit Agreement”), among the
Borrower, the banks and other lenders from time to time parties thereto and
Citibank, N.A., as Administrative Agent.
The Borrower also promises to pay interest on the unpaid principal amount of
Loans from time to time outstanding from the date hereof until maturity (whether
by acceleration or otherwise) and, after maturity, until paid, at the rate or
rates per annum and on the date or dates specified in the Credit Agreement.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
Administrative Agent at such office or offices of the Administrative Agent as
may be designated by the Administrative Agent pursuant to the Credit Agreement.
All parties hereto, whether as makers, endorsers, or otherwise, severally waive
diligence, presentment, demand, protest and notice of any kind whatsoever. The
failure or forbearance by the holder to exercise any of its rights hereunder in
any particular instance shall in no event constitute a waiver thereof.
All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder of this Note on the schedule attached hereto and made a
part hereof, or on a continuation thereof which shall be attached hereto and
made a part hereof, or shall be recorded by the holder of this Note in its
internal records; provided, however, that any failure of the holder of this Note
to make such a notation or any error in such notation shall in no manner affect
the validity or enforceability of the obligation of the Borrower to make
payments of principal and interest in accordance with the terms of this Note and
the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, which among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity thereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified. Terms used and not otherwise defined herein have
the meanings ascribed thereto in the Credit Agreement.
THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
Exhibit B-1



--------------------------------------------------------------------------------




AVON PRODUCTS, INC.


By: _________________________________
Title:














































Exhibit B-2



--------------------------------------------------------------------------------






 
LOANS AND PRINCIPAL PAYMENTS
Amount of Loans Made
Amount of Principal Repaid
Amount of Unpaid Principal Balance



Euro dollar Data Loan
ABR Loan Total
Euro dollar Notation Loan Made By
Interest Paid (if applicable)
ABR Loan
Euro dollar Loan
ABR Loan



































Exhibit B-3



--------------------------------------------------------------------------------




Exhibit C
Form of Continuation/Conversion Request
[Date]
Citibank, N.A.
Building #3
1615 Brett Road
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Re: Continuation/Conversion Request
Dear Sirs:
Reference is made to the Term Loan Agreement, dated as of June [_], 2012 (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”), among Avon Products, Inc., banks and other lenders from time to
time parties thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.
AVON PRODUCTS, INC. hereby requests pursuant to Section 3.05(a) of the Credit
Agreement that on __________, ____:
(1)    $___,000,000 of the presently outstanding principal amount of Loans
presently being maintained as [ABR] [Revolving Eurodollar] Loans [with an
Interest Period ending on _______________, _____],
(2)    be [converted into] [continued as],
(3)    [Eurodollar Loans having an Interest Period of [one][two][three][six]
months] [ABR Loans].
Very truly yours,
AVON PRODUCTS, INC.


By: ____________________________________
Title:








Exhibit C-1



--------------------------------------------------------------------------------




Exhibit D
Assignment and Acceptance
Reference is made to the Term Loan Agreement, dated as of June 29, 2012 (as
amended, modified, extended or superseded from time to time, the “Credit
Agreement”), among Avon Products, Inc., banks and other lenders from time to
time parties thereto and Citibank, N.A., as Administrative Agent. Capitalized
terms defined in the Credit Agreement are used herein with the same meanings.
Section 1.01. Assignment and Acceptance. The Assignor identified in Annex 1
hereto hereby sells and assigns, without recourse, to the Assignee identified in
Annex 1 hereto, and the Assignee hereby purchases and assumes, without recourse,
from the Assignor, effective as of the Assignment Effective Date set forth in
Annex 1 hereto, the interests set forth on Annex 1 hereto (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth on Annex 1 in the
Commitment of the Assignor on the Assignment Effective Date and Borrowings owing
to the Assignor which are outstanding on the Assignment Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.08(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Assignment Effective Date (i) the Assignee shall be a party to and be
bound by the provisions of the Credit Agreement and, to the extent of the
interests assigned by this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder and (ii) the Assignor shall, to the extent of
the interests assigned by this Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.
Section 1.02. Other Documentation. This Assignment and Acceptance is being
delivered to the Administrative Agent together with a properly completed Annex 2
hereto if the Assignee is not already a Bank under the Credit Agreement.
Section 1.03. Representations and Warranties of the Assignor. The Assignor (i)
represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, or any other instrument or document executed furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
Section 1.04. Representations and Warranties of the Assignee. The Assignee
hereby agrees with, and represents and warrants to, the Assignor, the other
Banks, the Borrower and the Administrative Agent as specified in Section
10.08(c) of the Credit Agreement.






Exhibit D-1



--------------------------------------------------------------------------------




Section 1.05. Governing Law. This Assignment and Acceptance shall be governed by
and construed in accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Annex 1 hereto.








































Exhibit D-2

    

--------------------------------------------------------------------------------




Annex 1 to Assignment and Acceptance
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(may not be fewer than two Domestic Business
Days after the Date of Assignment):
 
Principal Amount Assigned
Percentage Assigned of the total Loans outstanding (set forth, to at least 8
decimals, as a percentage of the total Loans outstanding)
Loans:
$
 



The terms set forth above are hereby agreed to:
_____________________, as Assignor
By: ____________________________    
Name:
Title:
____________________, as Assignee
By: ____________________________
Name:
Title:
Consent given:
AVON PRODUCTS, INC.
By: ___________________________    
Name:
Title:
Consent given:
CITIBANK, N.A., as Administrative Agent
By: ___________________________    
Name:
Title:
Annex 1-1



--------------------------------------------------------------------------------




Annex 2 to Assignment and Acceptance
LEGAL NAME OF ASSIGNEE TO APPEAR IN DOCUMENTATION:
_____________________________________________________________________________________
GENERAL INFORMATION – ABR LENDING OFFICE:
Institution
Name:_______________________________________________________________________
Street
Address:________________________________________________________________________    
City, State, Country, Zip
Code:____________________________________________________________
GENERAL INFORMATION – EURODOLLAR LENDING OFFICE:
Institution
Name:_______________________________________________________________________    
Street
Address:________________________________________________________________________        
City, State, Country, Zip
Code:____________________________________________________________
CONTACTS/NOTIFICATION METHODS:
CREDIT CONTACTS:
Primary
Contact:_______________________________________________________________________
Street
Address:________________________________________________________________________
City, State, Country, Zip
Code:____________________________________________________________
Phone
Number:________________________________________________________________________
FAX
Number:_________________________________________________________________________
Backup
Contact:_______________________________________________________________________
Street
Address:________________________________________________________________________
City, State, Country, Zip
Code:____________________________________________________________
Phone
Number:________________________________________________________________________
FAX
Number:_________________________________________________________________________








Annex 2-1



--------------------------------------------------------------------------------




TAX WITHHOLDING:
Non Resident Alien _____ Y* _____ N
* Form W-8BEN Enclosed


Tax ID Number _______________
CONTACTS/NOTIFICATION METHODS:
ADMINISTRATIVE CONTACTS – BORROWINGS, PAYDOWNS, INTEREST, FEES, ETC.
Contact:______________________________________________________________________________
Street
Address:________________________________________________________________________
City, State, Country, Zip
Code:____________________________________________________________
Phone
Number:________________________________________________________________________
FAX
Number:_________________________________________________________________________    
PAYMENT INSTRUCTIONS:
Name of Bank where funds are to be transferred:
_____________________________________________________________________________________    
Routing Transit/ABA number of Bank where funds are to be transferred:
_____________________________________________________________________________________
Name of Account, if applicable:
_____________________________________________________________________________________    
Account
Number:______________________________________________________________________    
Additional
Information:_________________________________________________________________    








Annex 2-2



--------------------------------------------------------------------------------




MAILINGS:
Please specify who should receive financial information:
Name:_______________________________________________________________________________    
Street
Address:________________________________________________________________________
City, State, Country, Zip
Code:____________________________________________________________
It is very important that all of the above information is accurately filled in
and returned promptly. If there is someone other than yourself who should
receive this questionnaire, please notify us of their name and FAX number and we
will FAX them a copy of the questionnaire. If you have any questions, please
call _______________ on (212) ___________.]
































Annex 2-3

